           Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 1 of 60




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


KELSEY FISHER,

          Plaintiff,
                                                                Case No. 18-2664-DDC-ADM
v.

BASEHOR-LINWOOD UNIFIED SCHOOL
DISTRICT NO. 458,

          Defendant.


                                  MEMORANDUM AND ORDER

          Defendant Basehor-Linwood Unified School District No. 458 employed plaintiff Kelsey

Fisher as a middle school teacher from 2015 until 2018. After defendant terminated her

employment in March 2018, she filed this lawsuit, alleging discriminatory treatment and

retaliation under the Americans with Disabilities Act (“ADA”). This matter comes before the

court on defendant’s Motion for Summary Judgment (Doc. 45). Plaintiff has filed a

Memorandum in Opposition (Doc. 50), and defendant has filed a Reply (Doc. 53). For reasons

explained below, the court grants summary judgment against plaintiff’s claims.

     I.      Uncontroverted Facts

          The following facts are either stipulated by the parties in the Pretrial Order (Doc. 41),

uncontroverted, or, where genuinely controverted, are stated in the light most favorable to

plaintiff, the party opposing summary judgment. Scott v. Harris, 550 U.S. 372, 378–80 (2007).

                                             Defendant’s Policies

          Defendant is a unified school district and governmental subdivision of the state of

Kansas, organized and existing under Article 6, § 5 of the Kansas Constitution and Kan. Stat.
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 2 of 60




Ann. § 72-1131–72-1181. An elected Board of Education governs defendant. Defendant

maintains policies adopted by its governing Board of Education prohibiting discrimination and

retaliation based upon disability and provides a process for employees and others to make

complaints about alleged discrimination and retaliation. Specifically, defendant maintains the

following policies:

              Defendant’s Board Policy GAAA—Equal Opportunity Employment and
               Nondiscrimination—provides the Board shall not discriminate in its employment
               practices and policies with respect to hiring, compensation, terms, conditions, or
               privileges of employment because of an individual’s disability, or any other basis
               prohibited by law. Doc. 46-2 at 2.

              Defendant’s Board Policy GAAA—Equal Opportunity Employment and
               Nondiscrimination—provides inquiries about compliance may be directed to
               Superintendent of Schools, P.O. Box 282, Basehor, Kansas, 66007, (913) 724-
               1396. Id.

              Defendant’s Board Policy GAAB—Complaints of Discrimination—provides that
               the District is committed to maintaining a working and learning environment free
               from discrimination due to disability or any other bases prohibited by law.
               Complaints of discrimination should be addressed to an employee’s supervisor or
               to the building principal or compliance coordinator. Complaints are resolved
               using the District’s complaint discrimination procedures. This policy also
               provides the District prohibits retaliation or discrimination against any person for
               opposing discrimination. Doc. 46-3 at 2–3.

              Defendant’s Board Policy KN—Complaints—provides discrimination against any
               individual on the basis of disability during employment in the District’s programs
               and activities is prohibited. This policy provides for both formal and informal
               complaint procedures with appeal available up to the Board of Education. Doc.
               46-4 at 2–7.

       Defendant’s teachers are covered by the Interest-Based Bargaining Agreement between

defendant and the Association of Basehor-Linwood Educators. Plaintiff received a copy of the

faculty handbook in each of the three school years defendant employed her.




                                                 2
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 3 of 60




                        Plaintiff’s Employment at Basehor-Linwood Middle School

        Defendant employed plaintiff as a certified teacher at Basehor-Linwood Middle School

for the 2015-16, 2016-17, and 2017-18 school years. An individual written teacher’s contract

governed her employment. During plaintiff’s tenure at the middle school, Amy Garver

(“Principal Garver”) served as principal and Garold Baker (“Assistant Principal Baker”) served

as assistant principal. David Howard (“Superintendent Howard”) served as superintendent.

        Plaintiff “took seriously” her job responsibilities of “educating and facilitating current

and former students” and “adhering to the designated school curriculum.” Doc. 50-1 at 2

(Plaintiff Decl. ¶ 3). But plaintiff struggled with “classroom management” in her first year of

teaching, and these problems “continued but improved” in her second and third years of

teaching.1 Doc. 46-5 at 40 (Plaintiff Dep. 184:11–17). For example, Principal Garver recorded


1
        Plaintiff testified by affidavit that she “effectively deal[t] with classroom management and
maintain[ed] a safe and quality setting for students within the classroom” during her employment. Doc.
50-1 at 2 (Plaintiff Decl. ¶ 3). Defendant seeks to exclude this testimony because, it asserts, plaintiff
merely is attempting to create a “sham fact issue” to survive summary judgment. Doc. 53 at 14. The
court agrees with defendant.

         When deciding “whether a material issue of fact exists, an affidavit may not be disregarded
because it conflicts with the affiant’s prior sworn statements.” Franks v. Nimmo, 796 F.2d 1230, 1237
(10th Cir. 1986) (quoting 10A C. Wright & Miller, Federal Practice and Procedure § 2738, at 473–74
(2d 1983)) (further citation omitted). But a court “will disregard a contrary affidavit when [it]
conclude[s] that it constitutes an attempt to create a sham fact issue.” Id. (citations omitted). “Factors
relevant to the existence of a sham fact issue include whether the affiant was cross-examined during his
earlier testimony, whether the affiant had access to the pertinent evidence at the time of his earlier
testimony or whether the affidavit was based on newly discovered evidence, and whether the earlier
testimony reflects confusion which the affidavit attempts to explain.” Id. “[C]onclosury and self-serving
affidavits are not sufficient” to create a genuine factual issue. Hall v. Bellmon, 935 F.2d 1106, 1111 (10th
Cir. 1991).

        Plaintiff testified in her deposition that she initially had problems with classroom management
when she began teaching at the middle school, and that those classroom management issues “continued
but improved” during her second and third years of teaching. Doc. 46-5 at 40 (Plaintiff Dep. 184:11–17).
The conclusory assertion in plaintiff’s affidavit that she “effectively deal[t] with classroom management
and maintain[ed] a safe and quality setting for students within the classroom” appears designed to
controvert her deposition testimony that she had problems with classroom management, and the various
examples of incidents that occurred in her classroom reflecting those classroom management problems.
The court agrees that plaintiff has tried to create a sham fact issue on this point. Plaintiff was subject to

                                                      3
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 4 of 60




in plaintiff’s “teacher observation form” for the 2015-16 school year that during plaintiff’s

classroom activity, students were visiting with each other, working on homework for other

classes, and “goofing off.” Id. at 40–41 (Plaintiff Dep. 185:24–186:13).

        On October 6, 2015, an incident occurred in plaintiff’s classroom, prompting plaintiff to

say to her class—out of frustration— “this is why I hate this class.” Id. at 41 (Plaintiff Dep.

188:16–19). Plaintiff informed Principal Garver about the comment she had made to the class.

She also knew that several students had complained to Principal Garver. Principal Garver issued

plaintiff a disciplinary reprimand. See Doc. 46-6. Plaintiff agreed with Principal Garver’s

discipline resulting from this situation. Plaintiff didn’t know that Principal Garver had received

other complaints from parents about her behavior in the classroom in February 2016. Doc. 46-5

at 42 (Plaintiff Dep. 190:25–191:3).

        Principal Garver issued plaintiff a second written reprimand in April 2016 after she said

the word “shit” in front of her students. Id. at 43 (Plaintiff Dep. 193:16–19). When plaintiff

made this comment, a student volunteered that they would not report the comment if plaintiff

bought them pizza. Plaintiff never agreed to buy pizza for the class, but the student who made

the comment had the impression that plaintiff had agreed to the exchange. Then, on November

15, 2017, Principal Garver addressed an incident with plaintiff where she had explained the

meaning of the word “gangbanging” to students. Doc. 46-8 at 3 (Garver Dep. 23:12–20).




cross-examination during her earlier testimony, she had access to the pertinent evidence at the time of her
deposition, and no confusion about the facts exists. Franks, 796 F.2d at 1237. The court thus excludes
her affidavit testimony that she “effectively deal[t] with classroom management and maintain[ed] a safe
and quality setting for students within the classroom.” Doc. 50-1 at 2 (Fisher Decl. ¶ 3). See Hall, 935
F.2d at 1111 (holding that “[c]onclusory and self-serving affidavits are not sufficient” to create a genuine
factual issue).



                                                     4
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 5 of 60




        According to Principal Garver, “classroom management” is a “huge part” of teaching. Id.

at 23 (Garver Dep. 114:19–22). Principal Garver believed plaintiff struggled with this skill. Id.

(Garver Dep. 115:20–25). In plaintiff’s first year teaching at the middle school, plaintiff had one

year of mentorship, i.e., another teacher training her, assisting her, and providing her feedback.

Id. (Garver Dep. 116:6–13). In her second year of teaching, a teacher provided consultation and

checking in with plaintiff. Id. According to plaintiff, the welfare and safety of students is a

priority for teachers.

                                           Plaintiff’s Disability

        Plaintiff has Post-Traumatic Stress Disorder (“PTSD”). Doc. 50-1 at 2 (Plaintiff Decl.

¶ 2); Doc. 50-11 at 6 (Mays Dep. 19:9–16). Her symptoms include stress, anxiety, elevated heart

rate, shortness of breath, panic attacks, nightmares, and insomnia. Doc. 50-1 at 2 (Plaintiff Decl.

¶ 2). These symptoms impair her sleep and concentration. Id. She experiences chronic and

incapacitating sleeplessness. Id. Dr. Kevin Mays, a psychiatrist, began treating her in November

2017. Doc. 50-11 at 4 (Mays Dep. 12:9–15). He has prescribed various medications for her

sleeping problems. Id. at 17 (Mays Dep. 63:16–19). According to Dr. Mays, plaintiff’s PTSD

“negatively affect[s]” her sleep. Id. (Mays Dep. 62:13–19).

        Plaintiff’s disorder stems from a sexual assault she sustained. Doc. 50-1 at 2 (Plaintiff

Decl. ¶ 2). During plaintiff’s first year teaching at the middle school, she had shared with some

co-workers—including Principal Garver—that she was a victim of a sexual assault. But

Principal Garver didn’t remember plaintiff disclosing a disability diagnosis. Doc. 46-8 at 26

(Garver Dep. 126:4–8). Nor did plaintiff seek accommodation for a disability. Id. (Garver Dep.

126:19–21). According to plaintiff, she “declined on one or more occasions” to answer

questions about her mental health treatment and history, and during her employment, she



                                                 5
            Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 6 of 60




“became concerned with whether [defendant’s] administration was properly observing the legal

rights of employees . . . seeking non-discriminatory treatment.” Doc. 50-1 at 2 (Plaintiff Decl.

¶ 4). According to Principal Garver, had plaintiff asked for an accommodation, she would have

“contacted central office” and “worked out a plan that would have helped.” Id. (Garver Dep.

127:1–7).

                                         Plaintiff’s Panic Attack

        Sometime around November 16, 2017, plaintiff had a panic attack at school. This panic

attack occurred near the end of the school day, while plaintiff was in her classroom supervising

25 eighth grade students. Plaintiff’s symptoms consisted of a racing heart, irregular heartbeats,

trouble catching her breath, and a feeling that the room was narrowing around her. Feeling she

was “in distress,” she stepped out of her classroom and into the hallway. A teacher across the

hall saw her and came to check on her. The teacher told plaintiff she looked pale, and that it

probably would be best if she arranged coverage for her classroom and left for the day. Plaintiff

remained near her classroom while the other teacher went to the school office to seek help.

Principal Garver then returned to plaintiff’s classroom with a different teacher who could

supervise plaintiff’s class in her absence. Principal Garver walked plaintiff to the school nurse’s

office. The nurse checked plaintiff’s blood pressure and pulse. Both were elevated. The nurse

also listened to her heartbeat, which was racing. She recommended plaintiff go to an urgent care

facility.

        Principal Garver drove plaintiff to the urgent care. When they arrived, plaintiff began

completing the required paperwork, but could not remember basic information like her birthdate.

Doc. 46-5 at 12 (Plaintiff Dep. 53:1–8). Plaintiff slid the clipboard toward Principal Garver, who

attempted to complete the form for her. Id. Plaintiff didn’t object to Principal Garver assisting



                                                 6
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 7 of 60




her with the paperwork. Id. (Plaintiff Dep. 54:3–6). Then, a nurse took plaintiff to an

examination room. Principal Garver accompanied plaintiff into the exam room. Id. (Plaintiff

Dep. 55:10–13). Plaintiff never asked Principal Garver to accompany her into the exam room,

but she didn’t object, either. Id. (Plaintiff Dep. 55:14–23).

        When the nurse practitioner entered the exam room, she asked whether Principal Garver

was plaintiff’s mother. Principal Garver explained that she wasn’t. The nurse practitioner asked

Principal Garver who she was and what her title was. She asked plaintiff whether Principal

Garver should remain in the room. Plaintiff testified by affidavit that she never provided

“explicit, verbal” consent for Principal Garver to remain in the room.2 But Principal Garver

remained in the room during the exam. Doc. 46-8 at 5 (Garver Dep. 33:4–19). She sat in a chair

in the corner of the room and read emails on her phone. Id. (Garver Dep. 33:20–25).

        During the exam, plaintiff shared that she was depressed and experiencing anxiety. Doc.

46-8 at 5 (Garver Dep. 35:6–10). She explained that the death of a high school classmate—who

had been hit and killed by a car the week before—had triggered her panic attack. Doc. 46-5 at

13 (Plaintiff Dep. 59:1–9). The circumstances of her former classmate’s accident reminded her

of an incident where she had been “roofied” and sexually assaulted when she was 21 years old.



2
          Principal Garver testified that plaintiff gave her permission to remain in the room when the nurse
asked whether plaintiff wanted her to in the examination room. Doc. 46-8 at 5 (Garver Dep. 33:1–19).
Plaintiff testified in her deposition that she never told any medical providers she didn’t want Principal
Garver in the room because she didn’t feel like she had the power to do so, as Principal Garver was her
boss and she was distressed. Doc. 46-5 at 12 (Plaintiff Dep. 55:24–56:5). But, plaintiff later testified by
affidavit that she never gave “explicit, verbal consent” for Principal Garver to remain in the exam room
with her. Doc. 50-1 at 2–3 (Plaintiff Decl. ¶ 5). Defendant seeks to exclude plaintiff’s testimony that she
never consented to Principal Garver’s presence in the examination room as another attempt to create a
sham fact issue. On this dispute, the court declines defendant’s invitation to view this dispute as a sham.
Instead, the court views the facts in the light most favorable to the plaintiff and accepts plaintiff’s
proposition that she never gave “explicit, verbal consent” to Principal Garver to remain in the
examination room. Whether plaintiff consented—or not—doesn’t influence the court’s consideration of
her ADA claims.


                                                     7
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 8 of 60




Id. at 13–14 (Plaintiff Dep. 60:20– 61:5). Plaintiff didn’t recall sharing other details about this

incident with the nurse practitioner. The nurse practitioner responded that her symptoms—i.e.,

her former classmate’s accident causing a panic attack—sounded like symptoms of PTSD. Doc.

46-5 at 13 (Plaintiff Dep. 58:5–8). Plaintiff already was taking an anti-anxiety medication, and

the nurse practitioner prescribed her a different one. She also told plaintiff she should schedule a

session with her counselor. Principal Garver’s notes from the urgent care visit reflect that the

nurse practitioner prescribed medication for plaintiff, permitted her to drive herself home, and

instructed plaintiff to go home, relax, and use calming techniques. Doc. 46-8 at 5 (Garver Dep.

34:5–14). Principal Garver testified she otherwise remembered no details from the exam. Id.

(Garver Dep. 34:15–18).

       After the exam, Principal Garver drove plaintiff back to the middle school. She

“suggested that [plaintiff] take a mental health day” off work the next day. Doc. 46-5 at 15

(Plaintiff Dep. 65:3–10). Later, at 4:25 p.m., Principal Garver sent plaintiff a text message

asking if she had made it home. Plaintiff responded, saying “not going to lie to you, it’s all

sinking in now that this occurred at my job today. It’s not sitting well, even after the Valium.

Not sure what my next move should be.” Id. at 59 (Plaintiff Dep. 270:22–271:5). Principal

Garver replied that plaintiff should call her counselor and take the next day off work for her

mental health. Id. She told plaintiff that her health and well-being were “far more important

than any job.” Id. at 60 (Plaintiff Dep. 273:5–10).

       The next morning—before taking off the rest of the day—plaintiff met with Principal

Garver. She shared that she was embarrassed about Principal Garver having been in the exam

room the day before. Principal Garver responded that it was okay, and that she wanted staff “to

be able to talk to [her] about things.” Id. at 15 (Plaintiff Dep. 66:8–13). She also suggested Bo



                                                  8
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 9 of 60




Youngblood and Kathryn Harter as resources for plaintiff. Id. Defendant employed Dr.

Youngblood part-time as a psychologist, and Ms. Harter served as the school’s social worker.

That evening, plaintiff sent Principal Garver a text message asking for contact information for

Dr. Youngblood and Ms. Harter. According to plaintiff, a teacher having a panic attack in the

classroom, and being unable to continue teaching, would be a “cause for concern.” Id. at 21

(Plaintiff Dep. 89:4–12).

                              Principal Garver’s Call to the Suicide Hotline

       On November 28, 2017, Assistant Principal Baker met with plaintiff about an incident

where a student sustained a head injury in her classroom. He had learned about the incident from

another student and called plaintiff to his office to meet with her about it. According to plaintiff,

Assistant Principal Baker attributed the injury to her “classroom management.” Doc. 46-5 at 17

(Plaintiff Dep. 74:18–75:2). After the meeting, plaintiff left the middle school for an

appointment with her counselor.

       Shortly before her appointment, plaintiff sent a text message to Principal Garver, asking

her again for Ms. Harter’s contact information. Principal Garver responded a few minutes later

with Ms. Harter’s phone number. Plaintiff replied by text message, saying “she’s the person who

deals with suicide/depression, right?” Id. at 60 (Plaintiff Dep. 276:13–17). According to

plaintiff, she asked for Ms. Harter’s contact information to provide to a student. Doc. 50-1 at 3

(Plaintiff Decl. ¶ 7). Two minutes later, Principal Garver responded that Ms. Harter was the

social worker. She sent another text a minute later asking if plaintiff was concerned about a

student. Plaintiff responded, “I guess I don’t know what that entails but am trying to get

connected with the right person.” Doc. 46-5 at 60 (Plaintiff Dep. 276:18–25). Plaintiff then sent

a text message to Ms. Harter, identifying herself and asking if she had reached the right person.



                                                  9
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 10 of 60




Ms. Harter confirmed that plaintiff had reached her. Plaintiff responded, asking whether Ms.

Harter would be in the school that week so they could schedule a meeting. Plaintiff then put

away her phone and began her counseling appointment.

        Meanwhile, Principal Garver didn’t understand plaintiff’s response to her text message,

i.e., “I guess I don’t know what that entails but am trying to get connected with the right person.”

Doc. 46-8 at 6 (Garver Dep. 39:7–13). Twenty minutes after her text inquiring whether plaintiff

was concerned about a student, she sent another text to plaintiff. In that text, she asked if

plaintiff was concerned for herself or a student. Principal Garver continued to text plaintiff but

received no response from plaintiff. Principal Garver also contacted Dr. Youngblood and Ms.

Harter to see if they had heard from plaintiff. Ms. Harter responded that she had received a text

message from plaintiff at 6:50 p.m., but then the messages had stopped. The three of them

decided that, out of caution, Principal Garver should call for a welfare check on plaintiff. Id.

(Garver Dep. 39:23–40:3). Twenty minutes after plaintiff failed to respond to her question

whether she was concerned about herself or a student, Principal Garver sent plaintiff a text

message, saying she was worried and was “calling the Lenexa hotline and having someone come

out to [plaintiff’s] house.”3 Doc. 46-5 at 17 (Plaintiff Dep. 73:12–16). Principal Garver then

called the suicide hotline and informed the person she spoke with that she had received a text

from plaintiff about depression and suicide, and that she wanted a welfare check. According to

Principal Garver, she was worried about plaintiff’s welfare, and would have made the same call

for anyone else.



3
         Plaintiff lived in Lenexa, Kansas when this incident occurred. Dr. Youngblood provided
Principal Garver with a number to call to request a welfare check on plaintiff in Lenexa. Principal Garver
called this “Lenexa hotline,” but didn’t remember the name of the hotline or the identity of the person she
had talked to when she made this call. Plaintiff referred to the recipient of this call as the “suicide
hotline” in her deposition and affidavit, so the court uses that term in this Order.

                                                    10
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 11 of 60




        After her counseling session, plaintiff went to her car. She looked at her phone and saw

text messages from Principal Garver and missed calls from Ms. Harter and Dr. Youngblood.

Plaintiff testified that she could understand why the timing of the text messages would have

alarmed Principal Garver. Id. at 61 (Plaintiff Dep. 277:13–25). And, she testified, Principal

Garver may have observed that plaintiff was upset after her meeting with Assistant Principal

Baker that afternoon. Plaintiff immediately returned Ms. Harter’s call to “clarify the

misunderstanding.” Id. at 17 (Plaintiff Dep. 73:20–24). Later that evening, Principal Garver

called Assistant Principal Baker to inform him of what had happened with plaintiff. She also

called Superintendent Howard and told him about plaintiff’s panic attack earlier that month.

        Later that evening, plaintiff sent a text message to Principal Garver, asking that she not

share with Assistant Principal Baker what had happened, because he was plaintiff’s direct

supervisor. Plaintiff didn’t want Assistant Principal Baker to think that their meeting earlier in

the day about the student’s head injury had any connection to the evening’s events. Principal

Garver responded to plaintiff, telling her that she already had notified Assistant Principal Baker.

She also informed plaintiff that she had notified plaintiff’s father about the incident. Principal

Garver had contacted a former employee—who was an acquaintance of plaintiff’s father—for his

phone number. Principal Garver had met plaintiff’s father before when he had come to the

school to help plaintiff in her classroom.4 She expressed concern to plaintiff’s father about

plaintiff’s well-being, and shared that she had called for a welfare check on her. Plaintiff’s father

assured Principal Garver that he or another family member would check on plaintiff. Plaintiff




4
        The summary judgment record is unclear about the assistance plaintiff’s father provided. In
context, it appears plaintiff’s father may have assisted her with setting up or organizing her classroom
during times when students were not in the building.

                                                    11
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 12 of 60




never approved Principal Garver’s call to the suicide hotline, or the call to her father, and these

events upset her. Doc. 50-1 at 3 (Plaintiff Decl. ¶ 7).

                                        Events After the Welfare Check

        The next day—November 29, 2017—plaintiff sent a text message to Ms. Harter. Plaintiff

expressed embarrassment about the police coming to her house the night before. Ms. Harter

responded, in essence, that she, Principal Garver, and Dr. Youngblood felt like they had done

what was best in a life-or-death situation and wanted to make sure plaintiff was safe.5

        On November 30, 2017, Principal Garver met with plaintiff. She also invited Assistant

Principal Baker to attend the meeting. Principal Garver wanted to check on plaintiff’s well-

being. Doc. 50-4 at 3 (Garver Notes). Plaintiff testified that Principal Garver and Assistant

Principal Baker had wanted to meet with her “as a follow[-]up from the welfare check” and to

see how she was doing. Doc. 46-5 at 21 (Plaintiff Dep. 91:7–16). Principal Garver asked

plaintiff about her meeting with the psychiatrist.6 Doc. 46-5 at 20 (Plaintiff Dep. 86:10–15);

Doc. 50-4 at 3 (Garver Notes). Plaintiff responded that she didn’t want to talk about her personal



5
         Principal Garver testified that she never “reached a conclusion” whether plaintiff was suicidal
that evening. According to plaintiff, Principal Garver explained to her at some point that she had
“jumped the gun” when she called the hotline for a welfare check because earlier, a teacher at one of
defendant’s other schools had committed suicide. Plaintiff, however, didn’t believe Principal Garver was
worried about her safety when she called for a welfare check. Instead, plaintiff believed Principal Garver
“was just doing what she thought she had to do in the event that something happened.” Doc. 46-5 at 18
(Plaintiff Dep. 79:25–80:5).
6
         Plaintiff had told Ms. Harter that she had scheduled an appointment with a psychiatrist. Doc. 46-
5 at 21. Indeed, Dr. Kevin Mays, plaintiff’s psychiatrist, testified that plaintiff’s first appointment with
him occurred on the morning on November 29, 2017. Doc. 50-11 at 4 (Mays Dep.). According to
plaintiff, the only way Principal Garver could have learned about this appointment was from Ms. Harter.
Principal Garver testified that when she asked about plaintiff’s psychiatrist appointment, she actually
meant plaintiff’s appointment with her counselor the evening of November 28, when Principal Garver had
called the hotline for a welfare check. Doc. 46-8 at 8 (Garver Dep. 47:20–48:1). The court provides this
background information solely for context. The particular appointment Principal Garver asked about and
how she learned of it do not influence the court’s analysis of plaintiff’s claims.


                                                    12
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 13 of 60




life. Doc. 46-8 at 8 (Garver Dep. 46:17–25-49:1–2); Doc. 50-4 at 3 (Garver Notes). Principal

Garver responded that when plaintiff’s personal life began to interfere with her job performance,

they needed to talk about it. Doc. 50-1 at 3 (Plaintiff Decl. ¶ 8); Doc. 50-4 at 3 (Garver Notes).

Principal Garver’s notes from the meeting reflect that “it was obvious [plaintiff] did not want to

engage in conversation with [her], and [the] meeting was over.” Doc. 50-4 at 3 (Garver Notes).

Plaintiff testified that she understood why Principal Garver had asked about her mental health,

but objected to her doing so in front Assistant Principal Baker. Assistant Principal Baker never

had heard Principal Garver ask a teacher about his or her mental health during a meeting before.

       According to Principal Garver, she wasn’t concerned about plaintiff’s emotional stability.

Doc. 46-8 at 24 (Garver Dep. 118:18–119:4). But, as principal, she was concerned about “what

is happening in the classroom every day” and whether “students are safe and being taught their

academics.” Id. During November and December 2017, she and Assistant Principal Baker never

discussed plaintiff’s emotional and mental health. And they never discussed whether plaintiff’s

sexual assault was affecting her emotional condition.

                                          Plaintiff’s Suspension

       Around the end of the school’s winter break in January, Principal Garver received a

complaint from a parent about an incident that had occurred in plaintiff’s classroom in December

2017, the day before winter break began. The incident involved students playing a game that

involved saying the word “penis.” Doc. 50-10 at 64 (Plaintiff Dep. 250:17–23). Principal

Garver and Assistant Principal Baker investigated the matter when they returned from winter

break. They questioned students who had been in the class about what had occurred and took

statements from them. According to plaintiff, the game was a minor, one-time incident that had

occurred a month before plaintiff learned about the complaint. Id. (Plaintiff Dep. 251:20–



                                                13
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 14 of 60




252:13). Principal Garver’s investigation, however, concluded that plaintiff had “roasted” a

student by referencing the size of his penis or him playing with his penis. Doc. 46-8 at 12

(Garver Dep. 62:1–12). Principal Garver concluded that plaintiff had taken “no action to truly

stop” the students’ behavior, and “somewhat participated” in the behavior by referencing the

student’s penis. Id. at 13–14 (Garver Dep. 68:16–69: 2). According to Assistant Principal

Baker, the investigation revealed that plaintiff knew students were playing this game. Doc. 46-

10 at 6 (Baker Dep. 39:18–25). Plaintiff, according to Assistant Principal Baker, told the

students to stop the behavior, but it continued. Id.

        Principal Garver discussed the incident with Superintendent Howard, and they decided to

suspend plaintiff, with pay, for two days. Principal Garver believed the incident warranted

suspension because of the “severity of making fun or talking about a student’s private part in

front of an entire class.” Doc. 46-8 at 12 (Garver Dep. 63:8–13). Consistent with Board of

Education policy, Superintendent Howard attended the suspension meeting. Superintendent

Howard also called Dayna Miller, President of the Board of Education, to inform her of

plaintiff’s suspension. Plaintiff served her suspension on January 17 and 18, 2018. Plaintiff

provided a response—written by her KNEA representative—to the discipline she received.7

                                         The Pep Assembly Incident

        Plaintiff returned from her two-day suspension on Friday, January 19, 2018. Sometime

that day, a female student, L.A., used plaintiff’s computer to prepare a written statement




7
         The summary judgment record doesn’t define the acronym “KNEA.” Nor does it explain what
the role of the KNEA representative is or the substance of plaintiff’s response to her discipline. In
context, it appears a KNEA representative is a representative from the teacher’s union assigned to the
teachers in defendant’s district.


                                                   14
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 15 of 60




asserting that other students had bullied her. Afterward, plaintiff deleted the statement. Plaintiff

never reported L.A.’s concerns to her parents or school counselors or administrators.

        Then, later that day during 7th period, S.P.—a female student in plaintiff’s class—asked

to talk to her. Doc. 46-5 at 29 (Plaintiff Dep. 129:15–18). Plaintiff invited S.P. to sit at a table in

the back of the classroom and talk, although S.P. should have been completing the classroom

activity plaintiff had assigned. L.A., who also was in the class, immediately joined their

conversation. S.P. shared with plaintiff she was having trouble with a group of friends who also

were family members. She made no specific complaints, just expressed frustration with her

classmates, and females generally being “catty.” Id. (Plaintiff Dep. 132:20–25). During her

conversation with S.P. and L.A., a high school student, A.M, entered the room and came to the

back table, as she typically did when she visited plaintiff’s classroom.8 She joined the

conversation among S.P., L.A., and plaintiff.

        When the class period ended, the students were supposed to proceed to their 8th period

class. S.P. and L.A. asked if they could remain in plaintiff’s classroom for 8th period. Plaintiff

told them they needed permission from their 8th period teachers to stay in her classroom. Id.

Plaintiff was assigned to teach a class of 7th graders for her 8th period class. Plaintiff started the

7th graders on their class assignment. S.P. and L.A. returned to plaintiff’s classroom during that

8th period to continue their discussion.

        At the end of 8th period, an announcement over the intercom dismissed students from

class to attend a pep assembly in the gymnasium. Principal Garver expected the entire school to

attend this assembly, and for teachers to sit with their students in designated areas. The three



8
         A.M. was an 18-year-old female high school student enrolled in the “Care Cat” mentoring
program. This program assigned high school students to serve as teacher’s aides and tutors in the
district’s classrooms.

                                                   15
          Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 16 of 60




students—S.P., L.A., and A.M.—asked if they could stay in plaintiff’s classroom with her

instead of attending the assembly. Plaintiff agreed. Doc. 46-5 at 33 (Plaintiff Dep. 154:12–17).

Plaintiff never sought approval for the students to miss the assembly. While plaintiff was with

the students in the classroom, the overhead, fluorescent lights shut off because they were on a

motion timer. But the room wasn’t dark because plaintiff had turned on the replacement, hue

light bulbs she sometimes used in her classroom. Id. at 23 (Plaintiff Dep. 103:9–20). During

their conversation, plaintiff permitted the students to read the letter of reprimand about her

suspension and discussed her discipline with the students. Id. at 52 (Plaintiff Dep. 234:22–

235:3).

          Meanwhile, during the assembly, Assistant Principal Baker took roll of the teachers. He

noted plaintiff’s absence. At the end of the assembly, he informed Principal Garver that plaintiff

had been absent. Principal Garver also had noticed. After the assembly, she escorted plaintiff’s

students back to her classroom. When Principal Garver arrived at plaintiff’s classroom, she

opened the door and turned on the lights to let the students back in the room. Principal Garver

saw plaintiff and the three students sitting at the back table. After she opened the door, the

students in the hallway entered the room to gather their belongings and leave for the day. S.P.,

L.A., and A.M. also began leaving the classroom. Before they left, plaintiff told them not to let

the administration “back [them] into a corner” when questioned about being in plaintiff’s

classroom instead of the assembly. Doc. 46-5 at 48 (Plaintiff Dep. 219:5–8). Plaintiff knew she

was “in trouble” for having met with the three students during the pep assembly. Id. at 28

(Plaintiff Dep. 218:12–21)

          As S.P. and L.A. left the classroom, Principal Garver called out to them and asked them

to come talk to her. She wanted to know what they had been doing in plaintiff’s classroom. She



                                                 16
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 17 of 60




asked them why they were not at the assembly. They explained that they were talking to plaintiff

about “friend problems.” Doc. 46-8 at 20 (Garver Dep. 95:7–16). Plaintiff saw Principal Garver

trying to talk to the two students as school let out for the day, but Principal Garver didn’t ask

plaintiff directly what had happened or why the students had stayed in her classroom during the

assembly. Plaintiff sent a text message to S.P. at about 3:00 p.m. It asked her what Principal

Garver had said to her. Doc. 46-5 at 46 (Plaintiff Dep. 212:18–25). All three students—S.P.,

L.A., and A.M.—already had plaintiff’s cell phone number. S.P.—for reasons unknown to

plaintiff—had identified plaintiff as her drug dealer in her phone contacts.

                                        Monday, January 22, 2018

       Plaintiff took the following Monday—January 22, 2018—as a personal day. Plaintiff

spent time that day reviewing defendant’s policies on its website. She also sent a text message to

S.P., encouraging her to “stick to [her] guns. We discussed the issues you and [L.A.] were

having with friends, see you tomorrow.” Doc. 46-5 at 47 (Plaintiff Dep. 215:15–216:6).

Plaintiff didn’t intend her message to instruct S.P. what to report to the administration; she just

didn’t want Principal Garver to intimidate S.P. Id. (Plaintiff Dep. 216:3–14). Plaintiff didn’t

believe the students had an obligation to share with Principal Garver what they had discussed the

Friday before. She sent another text to S.P. later that day. It stated “Thanks, girl! Just warning

you. I got an email. In case you get called in. You got my back? Delete these texts! Pshhh

over.” Doc. 46-14 at 5. Plaintiff sent this text message to S.P. to make sure she “st[u]ck to what

we discussed.” Doc. 46-5 at 49 (Plaintiff Dep. 222:7–15). Plaintiff told her to delete the texts in

the event the administration took her phone and read her text messages. Id. (Plaintiff Dep.

224:3–9). Plaintiff didn’t want administrators reading the texts between her and S.P.




                                                 17
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 18 of 60




        S.P. then sent a text message to plaintiff advising that she had sent an email to Principal

Garver. Curious about the contents of S.P.’s email, plaintiff responded, asking S.P. to forward

the email to her. S.P. replied to plaintiff that she had told Principal Garver she was going

through some “personal shit” that she wanted to discuss with plaintiff, because plaintiff had been

through the same thing. Doc. 46-5 at 50 (Plaintiff Dep. 226:14–22). Plaintiff replied, again

asking S.P. to forward the email to her because she had “no clue” why Principal Garver wanted

to meet and “need[ed] to have all [her] ducks in a row.” Id. (Plaintiff Dep. 227:3–9).

        Sometime that day, S.P. met with Principal Garver. S.P. then sent plaintiff a text

message saying that during the meeting, she had “started to cry . . . that’s right I can fake cry

isn’t that cool.” Doc. 46-14 at 9. Plaintiff responded to S.P, saying “[t]hat’s so good! I’m so

proud of you! And impressed with the fake cry! Haha. Did you tell her what exactly our convo

was in reference to? And do you know if she talked to [L.A.]?” Id.

        That afternoon, Melissa Augustine—L.A.’s mother—met with Principal Garver.9 Ms.

Augustine reported the following: L.A. had come home from school the Friday before—after the

pep assembly—and told her that Principal Garver had found her and another student in a dark

room with plaintiff.10 Doc. 46-16 at 4 (Augustine Dep. 32:1–9). L.A. shared that plaintiff had


9
        The summary judgment record isn’t entirely clear about the sequence of events on this Monday,
January 22, 2018. It is unclear when S.P. met with Principal Garver—whether it was before or after
L.A.’s mother, Ms. Augustine, met with Principal Garver. But the precise sequence of events that day
doesn’t influence the court’s analysis of plaintiff’s claims on summary judgment.
10
         Plaintiff objects to some of defendant’s statements of uncontroverted facts because—according to
plaintiff—defendant has relied on inadmissible evidence for support. Specifically, plaintiff objects to
defendant’s reliance on: (1) Ms. Augustine’s testimony about statements made by her daughter, L.A.,
attributing statements to plaintiff; and (2) Principal Garver’s testimony about statements made by Ms.
Augustine that attributed statements to L.A. Plaintiff claims the statements are inaccurate and, in any
event, the court cannot consider them because they are double hearsay. See Doc. 50 at 4–6 (plaintiff’s
Response to Defendant’s Statement of Uncontroverted Facts, specifying the specific factual statements at
issue). Defendant responds, explaining that it didn’t offer the statements “to prove the truth of the matter
asserted in the statement[s].” See Fed. R. Evid. 801(c) (definition of hearsay). The court overrules
plaintiff’s objection.

                                                    18
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 19 of 60




told her to tell Principal Garver that they had been talking about teen problems and friend issues,

which L.A. did. Id. at 4–5 (Augustine Dep. 32:12–25, 33:1–5). But, L.A. shared, plaintiff

actually had told the students about her own personal issues and that she had been raped and was

attending counseling. Id. (Augustine Dep. 37:3–12). Ms. Augustine didn’t think a teacher

should share this information with students. Id. After learning this information, Ms. Augustine

began asking L.A. more about her relationship with plaintiff. Id. at 6 (Augustine Dep. 37:13–

24). L.A. informed her mother that plaintiff also had told her that Principal Garver had called the

police to plaintiff’s apartment because she believed she was suicidal. Id. (Augustine Dep.

37:25–38:8). L.A. also shared that plaintiff had told her she had tried drugs.11 Id.

        According to Principal Garver, Ms. Augustine reported that she periodically read the text

messages on L.A.’s phone. She had seen texts from plaintiff on L.A.’s phone earlier in the



         The court recognizes that Fed. R. Civ. P. 56(c)(2) permitted plaintiff, as the non-moving party, to
“dispute a fact [by showing that the challenged fact] cannot be presented in a form that would be
admissible in evidence.” Id. The Circuit explained the contours of such a challenge in Argo v. Blue
Cross and Blue Shield of Kan., Inc., 452 F.3d 1193 (10th Cir. 2006) (“At the summary judgment state,
evidence need not be submitted in a form that would be admissible at trial . . . Nonetheless, the content or
substance of the evidence must be admissible.”) (citations and internal quotation marks omitted). But the
nature of defendant’s offer of the challenged statements nullifies plaintiff’s hearsay objection. Defendant
offered the statements not to prove the truth of the matters they assert. Instead, defendant offered the
statements to prove that declarants had reported this information and it informed defendant’s employment
decisions. See Doc. 53 at 6–7. The substantive law that governs this case recognizes the theory embraced
by defendant’s offer of the statements. “‘The relevant inquiry is not whether [the employer’s] proffered
reasons were wise, fair, or correct, but whether [it] honestly believed those reasons and acted in good faith
upon those beliefs.’” Rivera v. City & Cty. of Denver, 365 F.3d 912, 924-25 (10th Cir. 2004) (quoting
Bullington v. United Air Lines, Inc., 186 F.3d 1301, 1318 (10th Cir. 1999), overruled on other grounds by
Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002)). When courts decide whether an
employer’s proffered reason for a decision was pretextual, the court “‘examine[s] the fact as they appear
to the person making the decision.’” Id. (quoting Watts v. Norman, 270 F.3d 1288, 1295 (10th Cir.
2001)).

       The court thus overrules plaintiff’s objection because defendant does not offer the out-of-court
statements to prove the truth of the matters they assert.
11
         Ms. Augustine testified that plaintiff had shared this information about Principal Garver’s call to
the suicide hotline and her drug use with L.A. in “a previous conversation,” i.e., before their discussion
during the pep assembly. Doc. 46-16 at 6 (37:13–24, 38:1–8).

                                                     19
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 20 of 60




school year, but hadn’t complained to Principal Garver about them. Doc. 46-8 at 20 (Garver

Dep. 93:15–19). Ms. Augustine reported that in those earlier texts, plaintiff had called L.A.

“daughter,” and L.A. had called plaintiff “mom.” Id. (Garver Dep. 96:9–20). During the fall

semester of 2017, Ms. Augustine reported, she had seen texts on L.A.’s phone where plaintiff

had referred to L.A. as “daughter” and told L.A. she loved her. And, in turn, L.A. had referred to

plaintiff as “mom.” Doc. 46-16 at 3 (Augustine Dep. 26:19–27:1). Ms. Augustine believed it

was inappropriate for plaintiff and L.A. to refer to one another as “mom” and “daughter.” Ms.

Augustine informed Principal Garver that she expected L.A. to come to her office and apologize

for not being honest about what had occurred in plaintiff’s classroom the previous Friday. Doc.

46-16 at 6 (Augustine Dep. 38:21–39:3). Ms. Augustine and Principal Garver never discussed

plaintiff’s discipline during their meeting.

       According to plaintiff, students always called her by her last name, and her 8th grade

students called her “mom.” They called her “mom” so often that when plaintiff encountered

L.A. with her mother, Ms. Augustine, on September 28, 2017, it felt odd when L.A. called her

“Ms. Fisher.” Doc. 46-5 at 44 (Plaintiff Dep. 204:10–16). Plaintiff didn’t think this “mom”

nickname was inappropriate because it was a joke arising from a class lesson she had taught

early in the school year. She called her students “son,” “daughter,” “child,” and “kid.” Id. at 28

(Plaintiff Dep. 126:1–5). She didn’t think these terms were inappropriate because they were

“teacher slang.” Id. She never had heard another teacher call students “sons” or “daughters,”

with the exception of a coach she once heard refer to a student as “son.” But she never heard

students call the coach “dad.” Plaintiff didn’t believe that exchanging text messages with her

students was inappropriate. Also, she didn’t believe it was inappropriate to tell L.A. that she




                                                20
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 21 of 60




loved her, missed her, and that she was happy to have a close bond with her. Id. at 46 (Plaintiff

Dep. 209:12–25).

                                          Tuesday, January 23, 2018

       The next day, Tuesday, January 23, 2018, plaintiff sent a text message to A.M., the high

school student who had been in her classroom during the pep assembly the previous Friday. The

message said, “[a]dmin here may pull you in. We all have the same story. We talked about

those student problems. You gave your input. That was it.” Doc. 46-15; Doc. 46-5 at 54

(Plaintiff Dep. 247:4–10). Plaintiff sent a second text message to A.M., saying, “I don’t want

them to know I talked to you so make sure you delete texts!!” Id. (Plaintiff Dep. 247:11–15).

According to plaintiff, she told A.M. to delete the texts to “try[ ] to save what name [she] had

left.” Id. (Plaintiff Dep. 247:16–23).

       Plaintiff also met that day with Principal Garver and Assistant Principal Baker during 4th

period. They discussed the pep assembly incident. Id. at 57 (Plaintiff Dep. 257:3–15). Assistant

Principal Baker told plaintiff she had been “negligen[t]” for not supervising her students at the

pep assembly. Id. (Plaintiff Dep. 257:21–24). Plaintiff admitted that the teacher handbook

provided she was responsible for supervising students at the assembly, but that particular

assembly was the first time that administrators had conveyed that it was important for teachers to

attend. Id. (Plaintiff Dep. 258:18–25).

       Superintendent Howard and Principal Garver also met alone. They discussed the pep

assembly incident and decided to suspend plaintiff, with pay, until the next Board of Education

meeting. Doc. 46-12 at 8 (Howard Dep. 41:10–20). Principal Garver informed Superintendent

Howard that plaintiff “did not need to be a teacher in [her] building” anymore. Doc. 46-8 at 22

(Garver Dep. 106:20–23). Superintendent Howard had planned to recommend that the Board of



                                                  21
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 22 of 60




Education terminate plaintiff’s employment at its February board meeting. Superintendent

Howard informed Ms. Miller—President of the Board of Education—that “they” intended to

suspend plaintiff. Doc. 46-13 at 5 (Miller Dep. 19:1–10). Defendant suspended plaintiff

indefinitely because, during their meeting, Principal Garver had recommended to Superintendent

Howard that the Board of Education terminate plaintiff’s employment. Doc. 46-8 at 22 (Garver

Dep. 108:18–22). According to Superintendent Howard, the pep assembly incident drove the

termination decision. Doc. 46-12 at 13 (Howard Dep. 70:1–3). Principal Garver, he asserted,

never expressed concern in January 2018 about plaintiff’s mental or emotional capacity to

perform as a teacher. Id. (Howard Dep. 69:1–8). And according to Principal Garver, between

November 30, 2017 and January 23, 2018, nothing suggested plaintiff had suicidal ideation. She

had not experienced any panic attacks at school, and Principal Garver received no

communication from plaintiff indicating that she was in “crisis” or seeking counseling. Doc. 46-

8 at 26 (Garver Dep. 125:7–17).

       Superintendent Howard concluded plaintiff had violated Board Policy GAF. It provides,

in part, that “staff members shall maintain professional relationships with students which are

conducive to an effective educational environment.” Doc. 46-12 at 13 (Howard Dep. 71:9–23).

Superintendent Howard believed plaintiff’s absence from the pep assembly was inexcusable

because she had a classroom of students who has attended the pep assembly unsupervised. Id. at

8 (Howard Dep. 44:2–14).

       Principal Garver gave plaintiff a document outlining her “neglect of her teacher

responsibilities.” Doc. 46-8 at 18 (Garver Dep. 86:6–10). One of the reasons Principal Garver

identified in this document was “carrying on conversations with middle school students about

[her] personal life.” Id. at 19 (Garver Dep. 89:10–22). According to Principal Garver, plaintiff



                                                22
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 23 of 60




had “exceeded the boundaries of a teacher/student relationship.” Id. at 21 (Garver Dep. 97:6–9).

Principal Garver believed plaintiff had failed to do what her contract stated, and “therefore [she]

should not be retained as a teacher in the classroom.” Id. at 23 (Garver Dep. 113:8–13).

Superintendent Howard and Principal Garver secured a long-term substitute teacher for

plaintiff’s class.

        Later that day, Superintendent Howard notified plaintiff, in writing, of her suspension,

pending the Board of Education’s next meeting. Plaintiff assumed the suspension was because

of the pep assembly incident. She told “other people” that the Board of Education might

terminate her employment at its next meeting. Doc. 46-5 at 36 (Plaintiff Dep. 166:11–13).

                               Plaintiff’s EEOC Charge and Termination

        After her suspension, plaintiff sought legal counsel. She then filed a complaint with the

EEOC. She never complained to Superintendent Howard about discrimination based on her

disability before filing her EEOC complaint. Nor did she complain to district administrators or

the Board of Education about discrimination based on her disability. Plaintiff talked with a

union representative, but the representative never informed her she could file a grievance under

the union contract. She also talked to mentors, who taught school in other school districts. They

informed her that school districts typically afford teachers a process for filing discrimination

complaints. Plaintiff knew about defendant’s grievance procedure because she had read the

faculty handbook and the union contract, but never filed a grievance. Plaintiff had reviewed

defendant’s faculty handbook and defendant’s policies, which gave her the opportunity to file a

complaint about disability discrimination. Plaintiff never filed a disability discrimination

complaint under defendant’s grievance policy.




                                                 23
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 24 of 60




       On February 2, 2018, Superintendent Howard received a letter, with a copy of plaintiff’s

EEOC complaint, from plaintiff’s counsel. In his correspondence, plaintiff’s counsel notified

defendant of plaintiff’s concerns about discrimination and retaliation. Doc. 50-1 at 4 (Plaintiff

Decl. ¶ 12); Doc. 50-2 at 5–6. Counsel’s letter “invite[d] an interactive process designed to

accommodate” plaintiff’s employment. Doc. 50-2 at 5. Around February 8, 2018,

Superintendent Howard received notice from the EEOC that plaintiff had filed a charge of

discrimination. After receiving the EEOC Charge, Superintendent Howard decided he would not

recommend termination at the Board’s February 2018 meeting. But the Board discussed the

EEOC complaint during the February meeting. It decided to mediate with plaintiff through the

EEOC-sponsored mediation program. A mediation session with plaintiff occurred on March 1,

2018, but the parties failed to reach an agreement. Doc. 50-1 at 4 (Plaintiff Decl. ¶ 13).

       The Board of Education took the “first step” toward terminating plaintiff’s employment

at its March 12, 2018 meeting. Doc. 46-12 at 10–11 (Howard Dep. 52:24–25-53:1–8). Namely,

the Board unanimously passed a “Resolution of Intent to Terminate” plaintiff’s teaching

contract. See Doc. 46-18 at 2. Plaintiff received notice of the Board’s resolution around March

14, 2018. Then, during its April 9, 2018 meeting, the Board formally terminated plaintiff’s

teaching contract. Plaintiff didn’t attend either Board meeting. On April 17, 2018, plaintiff filed

an Amended Charge of Discrimination with the EEOC. See Doc. 46-21 at 3–4.

                              Defendant’s Discipline of Other Employees

       In September 2015, defendant suspended teacher Molly Bovos for four days for slapping

a student. Doc. 50-7 at 14–15 (Miller Dep. 44:4–13; 47:1). Defendant did not terminate her

employment. Defendant also suspended teacher Curtis Westbrook for five days in April 2016

for kicking a student in the foot. Id. at 15 (Miller Dep. 47:2–11). According to Dayna Miller,



                                                24
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 25 of 60




President of the Board of Education, both of these misconduct issues were one-time incidents.

Id. at 14 (Miller Dep. 48:3–15). In April 2018, defendant suspended Larry Booth for four days

for inappropriately touching a student’s leg during track practice. Doc. 50-6 at 18 (Howard Dep.

58:1–25, 59:1–4). Mr. Booth had no other disciplinary issues during his 30 years of employment

with defendant. Id. (Howard Dep. 60:2–3). In January 2017, defendant reprimanded teacher

Debby King for bullying behavior toward students. Doc. 50-12 at 26; Doc. 50-6 at 18 (Howard

Dep. 57:23–58:2). Defendant reprimanded two of these four teachers for bullying, which

Superintendent Howard considers “serious transgressions.” Doc. 50-6 at 18 (Howard Dep.

60:17–23). He testified that bullying behavior by a teacher possibly could be considered

immoral or unethical. Id. at 18–19 (Howard Dep. 60:24–61:2). As far as Superintendent

Howard knew, none of these four teachers were disabled under the ADA. And none of them had

raised concerns with defendant about discrimination or retaliation before defendant disciplined

them.

   II.      Summary Judgment Standard

         Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also In re Aluminum Phosphide Antitrust Litig., 905 F. Supp. 1457,

1460 (D. Kan. 1995). When it applies this standard, the court “view[s] the evidence and make[s]

inferences in the light most favorable to the non-movant.” Nahno-Lopez v. Houser, 625 F.3d

1279, 1283 (10th Cir. 2010) (citing Oldenkamp v. United Am. Ins. Co., 619 F.3d 1243, 1245–46

(10th Cir. 2010)).

         “An issue of fact is ‘genuine’ ‘if the evidence is such that a reasonable jury could return a

verdict for the non-moving party’ on the issue.” Id. (quoting Anderson v. Liberty Lobby, Inc.,



                                                  25
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 26 of 60




477 U.S. 242, 248 (1986)); see also In re Urethane Antitrust Litig., 913 F. Supp. 2d 1145, 1150

(D. Kan. 2012) (explaining that “[a]n issue of fact is ‘genuine’ if ‘the evidence allows a

reasonable jury to resolve the issue either way.’” (quoting Haynes v. Level 3 Commc’ns, LLC,

456 F.3d 1215, 1219 (10th Cir. 2006)), overruled on other grounds by Bertsch v. Overstock.com,

684 F.3d 1023, 1029 (10th Cir. 2012). “An issue of fact is ‘material’ ‘if under the substantive

law it is essential to the proper disposition of the claim’ or defense.” Nahno-Lopez, 625 F.3d at

1283 (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Anderson, 477 U.S. at 248)).

       The moving party bears “‘both the initial burden of production on a motion for summary

judgment and the burden of establishing that summary judgment is appropriate as a matter of

law.’” Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010) (quoting Trainor v.

Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002)). To meet this burden, the

moving party “‘need not negate the non-movant’s claim, but need only point to an absence of

evidence to support the non-movant’s claim.’” Id. (quoting Sigmon v. CommunityCare HMO,

Inc., 234 F.3d 1121, 1125 (10th Cir. 2000)); see also In re Urethane Antitrust Litig., 913 F.

Supp. 2d at 1150 (explaining that “a movant that does not bear the ultimate burden of persuasion

at trial need not negate the other party’s claim; rather, the movant need simply point out to the

court a lack of evidence for the other party on an essential element of that party’s claim.”

(citation omitted)).

       If the moving party satisfies its initial burden, the non-moving party “‘may not rest on its

pleadings, but must bring forward specific facts showing a genuine issue for trial as to those

dispositive matters for which it carries the burden of proof.’” Kannady, 590 F.3d at 1169

(quoting Jenkins v. Wood, 81 F.3d 988, 990 (10th Cir. 1996)); see also Celotex Corp. v. Catrett,



                                                 26
          Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 27 of 60




477 U.S. 317, 324 (1986); Anderson, 477 U.S. at 248–49. “To accomplish this, the facts must be

identified by reference to affidavits, deposition transcripts, or specific exhibits incorporated

therein.” Adler, 144 F.3d at 671 (citing Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d

1022, 1024 (10th Cir.), cert. denied, 506 U.S. 1013 (1992)).

          Finally, federal courts do not view summary judgment as a “disfavored procedural

shortcut.” Celotex, 477 U.S. at 327. Instead, it is an important procedure “designed ‘to secure

the just, speedy and inexpensive determination of every action.’” Id. (quoting Fed. R. Civ. P. 1).

   III.      Analysis

          Plaintiff asserts claims for (1) disability discrimination, violating 42 U.S.C.

§ 12112(d)(4)(A) and § 12112(a), and (2) retaliation, violating 42 U.S.C. § 12203(a). Doc. 41 at

5. The court’s analysis begins by addressing plaintiff’s claim of an improper disability-related

inquiry under 42 U.S.C. § 12112(d)(4)(A). The court then addresses plaintiff’s disability

discrimination claim under § 12112(a). Finally, the court addresses plaintiff’s retaliation claim

under § 12203(a).

          A. Disability Discrimination under 42 U.S.C. § 12112(d)(4)(A)

                 1. Disability-Related Inquiry under the ADA

           The ADA prohibits an employer from “mak[ing] inquiries of an employee as to whether

such employee is an individual with a disability or as to the nature or severity of the disability,

unless such . . . inquiry is shown to be job-related and consistent with business necessity.” 42

U.S.C. § 12112(d)(4)(A). “A plaintiff asserting a claim under § 12112(d)(4)(A) must show (1)

that he is an employee of the defendant-employer, and (2) that the defendant-employer required

him to undergo a medical examination or made a disability-related inquiry of him.” Williams v.

FedEx Corp. Servs., 849 F.3d 889, 901 (10th Cir. 2017) (citing Roe v. Cheyenne Mountain


                                                   27
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 28 of 60




Conference Resort, Inc., 124 F.3d 1221, 1229 (10th Cir. 1997)). But, “the employer may avoid

liability by demonstrating that the medical examination or disability-related inquiry was job-

related and consistent with business necessity.” Id. (citing 42 U.S.C. § 12112(d)(4)(A)). This

provision applies to all employees and does not require a plaintiff to prove she has a disability

within the meaning of the ADA. Id. (citing Roe, 124 F.3d at 1229).

        Plaintiff asserts that a triable issue exists whether defendant made an “improper medical

inquiry” of plaintiff under this provision of the ADA.12 Doc. 50 at 16–21. Specifically, plaintiff

contends, Principal Garver’s question—asking how plaintiff’s psychiatrist appointment had

gone—during their November 30, 2017 meeting was an improper medical inquiry. Id. at 16.

Plaintiff’s argument warrants careful analysis of this provision in the ADA.

        “The ADA does not forbid all medical inquiries . . . .” Conroy v. N.Y. State Dep’t of

Corr. Servs., 333 F.3d 88, 95 (2d Cir. 2003). Instead, it prohibits medical examinations and

inquiries inquiring whether an “‘employee is an individual with a disability or as to the nature or

severity of the disability.’” Id. (quoting 42 U.S.C. § 12112(d)(4)(A). “In other words, the ADA

prohibits two separate and distinct things: (1) medical examinations; and (2) disability-related

inquiries.” Roe v. Cheyenne Mountain Conference Resort, 920 F. Supp. 1153, 1154 (D. Colo.

1996), aff’d in pertinent part, 124 F.3d at 1230, 1231 n.6. Because no evidence in the summary

judgment record suggests defendant subjected plaintiff to any kind of medical examination, the

court construes plaintiff’s allegation of an “improper medical inquiry” as an allegation that



12
         Defendant asserts, in a footnote, that plaintiff has waived ADA discrimination claims under
§ 12112(d) because she has only asserted claims for disability discrimination under § 12112(a) and
retaliation under § 12003(a). The Pretrial Order preserves a claim for disability discrimination, as
reflected in Count I of plaintiff’s Complaint (Doc. 1-1). Doc. 41 at 5. The Complaint asserts a claim for
disability discrimination under 42 U.S.C. § 12101 et seq., and never specifies that plaintiff limits her
claim to violations of § 12112(a). The Pretrial Order and Complaint thus are broad enough to embrace
plaintiff’s claim under § 12112(d)(4).

                                                   28
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 29 of 60




defendant made a disability-related inquiry under § 12112(d)(4)(A). The question, then, is

whether Principal Garver’s question about plaintiff’s psychiatrist appointment qualifies as a

disability-related inquiry under the ADA.

       As one would expect, defendant contends that it doesn’t. Defendant asserts that

plaintiff’s argument simply assumes Principal Garver’s question about plaintiff’s psychiatrist

appointment was asking about a disability. Doc. 53 at 27. According to defendant, the evidence

won’t support this assumption. Id. Defendant asserts that the summary judgment record shows

two events prompted Principal Garver to inquire about plaintiff’s psychiatrist appointment: (1)

plaintiff’s panic attack in her classroom on November 16, 2017, and (2) plaintiff’s text messages

to Principal Garver asking for the school social worker’s contact information and referencing

suicide and depression. Id. According to defendant, the death of plaintiff’s former high school

classmate triggered these events, not a disability. Id. So, defendant argues, no admissible

evidence supports plaintiff “assum[ing] any inquiry into a psychiatric appointment [was]

disability-related.” Id. Plaintiff responds—as one would expect—that a genuine issue of

material fact exists whether Principal Garver’s question was disability-related.

       On the question of what inquiries qualify as disability-related inquiries under the ADA,

Tenth Circuit caselaw is sparse, so the court has searched more broadly. In Roe v. Cheyenne

Mountain Conference Resort, the Tenth Circuit affirmed the district court’s conclusion that an

employer’s policy requiring employees to disclose their prescription drug medications violated

the ADA because, in effect, it forced employees to reveal their disabilities. Roe, 920 F. Supp. at

1154, aff’d in pertinent part, 124 F.3d at 1230, 1231 n.6. Similarly, the Second Circuit—citing

Roe v. Cheyenne Mountain Conference Resort—concluded that requiring employees to provide a

“general diagnosis” as part of medical certification policy following certain absences triggered



                                                29
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 30 of 60




ADA protection because it “may tend to reveal a disability.” Conroy, 333 F.3d at 95–96. But

the Sixth Circuit concluded in Lee v. City of Columbus, Ohio that an employer asking an

employee returning to work about the nature of his illness is not necessarily a question about

whether the employee is disabled. 636 F.3d 245, 254–55 (6th Cir. 2011). In Lee, the Sixth

Circuit reasoned that the Second Circuit’s holding in Conroy—i.e., that the ADA prohibits any

inquiry that “may tend to reveal” an employee’s disability—“unnecessarily swept within the

statute’s prohibition numerous legitimate and innocuous inquiries that are not aimed at

identifying a disability.” Id. at 254.

        EEOC Enforcement Guidance also provides useful parameters on permissible questions

under the ADA.13 Under EEOC Guidance, disability-related inquiries may include questions

asking whether an employee has a disability, asking her about the severity of her disability,

asking her to provide documentation about her disability, asking whether she is taking any

prescription drugs or medications, and asking broad questions about impairments likely to elicit

information about a disability. Questions such as “[w]hat impairments do you have?” could

qualify as disability-related. Id. On the other hand, the Guidance reasons, questions not likely to

elicit information about a disability do not qualify as disability-related inquiries. The EEOC’s

Guidance notes that permissible questions include general questions about an employee’s well-




13
         Enforcement Guidance: Disability-Related Inquiries and Medical Examinations of Employees
Under the Americans with Disabilities Act (ADA), EEOC (July 27, 2000),
https://www.eeoc.gov/laws/guidance/enforcement-guidance-disability-related-inquiries-and-medical-
examinations-employees#5.

        Courts may consider EEOC Interpretive Guidance when analyzing ADA issues, but it “does not
carry the force of law and is not entitled to any special deference . . . .” Sutton v. United Air Lines, Inc.,
130 F.3d 893, 899 n.3 (10th Cir. 1997).


                                                      30
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 31 of 60




being, whether she can perform her job functions, and asking about nondisability-related

impairments, e.g., a broken leg. Id.

        Here, Principal Garver asked plaintiff a general question asking how her appointment

with her psychiatrist had gone. She never inquired about a disability or diagnosis. She never

asked plaintiff to provide any information about her treatment or medications. She never

required plaintiff to provide any information about her health or putative disability. Principal

Garver’s question was far less pointed—and thus less likely to elicit information about a

disability—than the inquiry in Roe v. Cheyenne Mountain Conference Resort (soliciting

information about the employee’s prescription medication), Conroy (requiring employee to

provide a “general diagnosis” after certain absences), or Lee (requiring employee to provide

information about the nature of their illness). Indeed, Principal Garver’s question resembled a

general question about plaintiff’s well-being and not a question seeking information about a

disability.

         But here, the controlling question is narrower. Under these standards, could a reasonable

jury find that Principal Garver’s question forced plaintiff to reveal a disability or share a “general

diagnosis” that tended to reveal a disability? In the end, the court decides that it need not answer

that question. Even if the court assumes Principal Garver’s question was disability-related, it

still represented an inquiry that the ADA permits. Part 2, following, explains why.

               2. Job-Related and Consistent with Business Necessity

        “An employer is liable for an improper [disability-related] inquiry, ‘unless

such . . . inquiry is shown to be job-related and consistent with business necessity.’” Williams,

849 F.3d at 902 (quoting 42 U.S.C. § 12112(d)(4)(A)). The Second Circuit has held that the

phrase “business necessity” means “vital to the business,” not merely “convenient or


                                                 31
           Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 32 of 60




beneficial.”14 Conroy, 333 F.3d at 97; see also Cripe v. City of San Jose, 261 F.3d 877, 890 (9th

Cir. 2001) (holding that a business necessity must “substantially promote the business’ needs”

(internal quotation marks and citation omitted)). “[B]usiness necessities may include ensuring

that the workplace is safe and secure or cutting down on egregious absenteeism.” Conroy, 333

F.3d at 97–98. The employer also must show that the “inquiry genuinely serves the asserted

business necessity and that the request is no broader or more intrusive than necessary.” Id. at 98.

The employer need not show the inquiry was the only way of achieving a business necessity. Id.

But it “must be a reasonably effective method of achieving the employer’s goal.” Id.

           The Tenth Circuit has recognized that “‘courts will readily find a business necessity if an

employer can demonstrate that [an inquiry] is necessary to determine whether the employee can

perform job-related duties when the employer can identify legitimate, non-discriminatory

reasons to doubt the employee’s capacity to perform his or her duties.’” Adair v. City of

Muskogee, 823 F.3d 1297, 1312 (10th Cir. 2016) (quoting Conroy, 333 F.3d at 98). As the

Second Circuit noted in Conroy, courts generally have addressed this issue in cases where

employers sought a medical exam from an employee who had severe attendance problems, or

had otherwise demonstrated an inability to perform required job functions. 333 F.3d at 98; see,

e.g., Porter v. U.S. Alumoweld Co., Inc., 125 F.3d 243, 245–46 (4th Cir. 1997) (finding

consistent with business necessity were employer required a medical exam from employee—

whose job required lifting—when employee returned to work following leave of absence for

injury).



14
        Although Conroy is a Second Circuit decision, the Tenth Circuit has cited the case in two recent
cases: Adair v. City of Muskogee, 823 F.3d 1297 (10th Cir. 2016) and Williams v. FedEx Corp. Serv., 849
F.3d 889 (10th Cir. 2017). The court thus considers Conroy persuasive authority on the question whether
Principal Garver’s question to plaintiff about her psychiatrist appointment qualified as job-related and
consistent with business necessity.

                                                   32
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 33 of 60




       Plaintiff asserts that Principal Garver’s question does not qualify as “job-related or

consistent with business necessity” under the ADA. Doc. 50 at 18–21. Plaintiff directs the court

to EEOC Enforcement Guidance, providing that a disability-related inquiry of an employee may

be “job-related and consistent with business necessity when an employer has a reasonable belief,

based on objective evidence, that: (1) an employee’s ability to perform essential job functions

will be impaired by a medical condition; or (2) an employee will pose a direct threat due to a

medical condition.”15 The EEOC Guidance explains that this standard may be met when an

employer has observed symptoms “indicating that an employee may have a medical condition

that will impair his/her ability to perform essential job functions or will pose a direct threat.” Id.

       Plaintiff asserts, first, that Principal Garver’s question wasn’t job-related because no

“proper degree of linkage” existed between Principal Garver’s question about plaintiff’s

psychiatrist appointment and her job. Doc. 50 at 18. Principal Garver’s question about the

psychiatrist appointment, she contends, never “dr[ew] upon [plaintiff’s] school duties.” Id. For

the inquiry to qualify as job-related, plaintiff reasons, Principal Garver must have incorporated a

school-related issue, such as whether plaintiff and her health professional were “of the view that

[she] could supervise [her] students this next week?” Id. Second, plaintiff asserts, she never

posed a “direct threat to her workplace.” No evidence suggests, plaintiff argues, that she had

violent tendencies, or that her job required her to handle objects or machinery that could pose a

danger to herself or others. Id. at 19.




15
         Enforcement Guidance: Disability-Related Inquiries and Medical Examinations of Employees
Under the Americans with Disabilities Act (ADA), EEOC (July 27, 2000),
https://www.eeoc.gov/laws/guidance/enforcement-guidance-disability-related-inquiries-and-medical-
examinations-employees#5 (internal quotation marks omitted).


                                                  33
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 34 of 60




        Defendant disagrees. It asserts that Principal Garver’s question about plaintiff’s

psychiatrist appointment was appropriately job-related and consistent with business necessity.

Plaintiff’s job required her to teach and supervise middle school students. Doc. 53 at 28.

Plaintiff had experienced a panic attack in her classroom, had sent Principal Garver a text

message referencing suicide and depression, and had met with Assistant Principal Baker about an

incident where a student sustained a head injury in her classroom. Id. These events, defendant

contends, entitled Principal Garver to ask about plaintiff’s psychiatrist appointment because she

needed to ensure the “well-being of students.” Id.

       The court agrees with defendant. Even construing Principal Garver’s question as a

disability-related inquiry, a reasonable factfinder only could find that her inquiry was job-related

and consistent with business necessity. As principal, Principal Garver was responsible for

ensuring teachers could teach and supervise students effectively. In this context, her question

about plaintiff’s psychiatrist appointment sought information about plaintiff’s ability to perform

the essential functions of her job: teaching and supervising students. And, as defendant points

out, plaintiff’s behavior in the previous two weeks warranted Principal Garver’s inquiry.

Plaintiff had a panic attack in her classroom, rendering her unable to supervise her students. This

incident alone gave Principal Garver a legitimate, nondiscriminatory reason to question

plaintiff’s capacity to perform her job duties. See Adair, 823 F.3d at 1312 (“‘[C]ourts will

readily find a business necessity if an employer can demonstrate that a[n]. . . inquiry is necessary

to determine . . . whether the employee can perform job-related duties when the employer can

identify legitimate, non-discriminatory reasons to doubt the employee’s capacity to perform his

or her duties.’” (quoting Conroy, 333 F.3d at 98 (second ellipses in original))). Given the

undisputed facts that plaintiff had suffered a panic attack in her classroom shortly before the



                                                 34
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 35 of 60




inquiry, she had sent Principal Garver a text message referencing suicide and depression, and a

student had sustained a head injury in plaintiff’s classroom while under her supervision,

Principal Garver had compelling reasons to inquire about plaintiff’s ability to perform her job.

       The court thus concludes the uncontroverted facts establish that Principal Garver’s

inquiry—to the extent construed as a disability-related inquiry—was job-related and consistent

with business necessity. See Conroy, 333 F.3d at 97 (holding that business necessities include

making sure the workplace is safe and secure, and that the inquiry must be a “reasonably

effective method of achieving the employer’s goal”). The court thus grants defendant summary

judgment against plaintiff’s discrimination claim premised on an improper disability-related

inquiry under § 12112(d)(4)(A).

       B. Disability Discrimination under 42 U.S.C. § 12112(a)

       “The ADA prohibits an employer from discriminating ‘against a qualified individual with

a disability because of the disability . . . .’” Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir.

1997) (quoting 42 U.S.C. § 12112(a)). In cases involving general discrimination claims, the

Tenth Circuit applies the burden-shifting framework first established in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). See, e.g., Den Hartog v. Wasatch Acad., 129 F.3d 1076,

1085 (10th Cir. 1997). To establish a prima facie case of discrimination, an ADA plaintiff must

show that: “‘(1) that he is disabled within the meaning of the ADA, (2) that he is qualified—

with or without reasonable accommodation; and (3) that he was discriminated against because of

his disability.’” Butler v. City of Prairie Vill., Kan., 172 F.3d 736, 748 (10th Cir. 1999) (quoting

Siemon v. AT&T Corp., 117 F.3d 1173, 1175 (10th Cir. 1997) (internal quotation marks

omitted)). Plaintiff’s burden at this stage is “‘not onerous.’” Carter v. Pathfinder Energy Servs.,




                                                 35
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 36 of 60




Inc., 662 F.3d 1134, 1142 (10th Cir. 2011) (quoting Plotke v. White, 405 F.3d 1092, 1099 (10th

Cir. 2005)).

       If the plaintiff can establish a prima facie case, the burden then shifts to defendant to

“proffer a legitimate, nondiscriminatory reason for the adverse employment action.” Den

Hartog, 129 F.3d at 1085 (citing McDonnell Douglas, 411 U.S. at 802). “If defendant articulates

a nondiscriminatory reason, the burden shifts back to plaintiff to show a genuine issue of

material fact as to whether the defendant’s reason for the adverse employment action is

pretextual.” Kilcrease v. Domenico Transp. Co., 828 F.3d 1214, 1220 (10th Cir. 2016).

               1. Prima Facie Case

       The court addresses each element of plaintiff’s prima facie case, in turn, below.

                       a. Whether plaintiff is disabled under the ADA

       To satisfy the first element of her prima facie case, plaintiff must show that she is

disabled within the meaning of the ADA. Smothers v. Solvay Chems. Inc., 740 F.3d 530, 544

(10th Cir. 2014). Defendant asserts that plaintiff has failed her burden on this first element.

Doc. 46 at 42. Defendant doesn’t dispute, for purposes of this motion, that plaintiff has PTSD.

Id. And, defendant acknowledges, a PTSD diagnosis could qualify as a mental impairment under

the ADA. Id. But, defendant contends, plaintiff hasn’t met her burden to adduce admissible

evidence that her PTSD substantially limits a major life activity. Id. at 43. So, defendant argues,

plaintiff cannot establish the first element of her prima facie case. Id. Plaintiff disagrees. She

asserts that her PTSD condition “substantially limits her life activities of sleeping or

concentrating” and that she has adduced sufficient evidence of this limitation to satisfy this

element of her prima facie case. Doc. 50 at 21.




                                                  36
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 37 of 60




        The ADA defines “disability” as an individual with (A) “a physical or mental impairment

that substantially limits one or more major life activities . . .”; (B) “a record of such an

impairment;” or (C) “being regarded as having such an impairment . . . .” 42 U.S.C. § 12102(1).

Plaintiff claims that she has a disability falling within the first of these three definitions—i.e., an

impairment that substantially limits one or more major life activities. Doc. 50 at 21. This

standard requires the court to consider: (1) whether plaintiff’s PTSD is an impairment, (2)

whether the life activity relied on by plaintiff qualifies as a “major life activity” under the ADA,

and (3) whether the impairment substantially limits the identified “major life activity.”

MacKenzie v. City and Cty. of Denver, 414 F.3d 1266, 1275 (10th Cir. 2005), abrogated on other

grounds by Lincoln v. BNSF Ry. Co., 900 F.3d 1166 (10th Cir. 2018). Whether a claimed

disability qualifies as an impairment under the ADA and whether the identified endeavor is a

major life activity are questions of law for the court to decide. Id. But “whether the impairment

substantially limits the major life activity is a factual question for the jury.” Doebele v.

Sprint/United Mgmt. Co., 342 F.3d 1117, 1129 (10th Cir. 2003).

        Our Circuit has recognized that PTSD qualifies as an impairment under the ADA. See

Mason v. Avaya Commc’ns, Inc., 357 F.3d 1114, 1118 (10th Cir. 2004) (analyzing claim that

employer failed to accommodate employee’s PTSD). Here, plaintiff testified by affidavit that

her PTSD causes her various symptoms impairing her daily life activities. These impairments

include sleeping and concentrating. Doc. 50-1 at 2 (Plaintiff Decl. ¶ 2). “A ‘major life activity’

is a basic activity that the average person in the general population can perform with little or no

difficulty.” Pack v. Kmart Corp., 166 F.3d 1300, 1305 (10th Cir. 1999). Sleeping and

concentrating qualify as major life activities under the ADA. 42 U.S.C. § 12102(2)(A).




                                                  37
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 38 of 60




       The final question in this analysis asks whether plaintiff’s PTSD “substantially limits”

her major life activities at issue here, i.e., sleeping and concentrating. MacKenzie, 414 F.3d at

1275. Plaintiff testified by affidavit that she experiences “chronic and incapacitating

sleeplessness” and that she experiences stress, anxiety, elevated heart rate, shortness of breath,

panic attacks, nightmares, and insomnia that impair her sleep and concentration. Doc. 50-1 at 2

(Plaintiff Decl. ¶ 2). Her psychiatrist, Dr. Kevin Mays, testified that he began treating plaintiff

on November 29, 2017. Doc. 50-11 at 4 (Mays Dep.). He testified that plaintiff’s PTSD

symptoms “negatively affect her sleep” and that he thus has prescribed her medication. Doc. 50-

11 at 17 (Mays Dep.). Because plaintiff has alleged that she experiences chronic sleeplessness,

and has adduced evidence that a psychiatrist has treated her for this symptom, the court

concludes that plaintiff has carried her summary judgment burden on this element of her prima

facie case.

                       b. Whether plaintiff is qualified to perform the essential functions of
                          her job

       Next, defendant asserts, plaintiff cannot satisfy the second element of her prima facie

case because she was not qualified to perform the essential functions of her job. Doc. 46 at 43–

44. Plaintiff responds that she was qualified for her teaching position because she possessed a

Kansas teaching license. Doc. 50 at 22 (citing Brown v. Unified Sch. Dist. No. 501, No. 2:17-cv-

02390-HLT, 2019 WL 3318183 (D. Kan. July 24, 2019)). Defendant responds, arguing that

merely holding a teaching certificate isn’t enough. Doc. 46 at 44. Defendant contends that

plaintiff must also demonstrate “that she was meeting her employer’s legitimate business

expectations” to be considered qualified for her position. Id. (citing Lloyd v. Swifty Transp., Inc.,

552 F.3d 594, 601 (7th Cir. 2009)). Defendant contends that because plaintiff “had repeated,




                                                 38
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 39 of 60




documented, problems with classroom management and boundary issues,” she cannot meet her

burden on this element of the prima facie case. Id.

       Plaintiff bears the burden of showing she can perform the essential functions of her job,

with or without reasonable accommodation. Hennagir v. Utah Dep’t of Corrs., 587 F.3d 1255,

1262 (10th Cir. 2009). “A job function is ‘essential’ if it is fundamental to a position and all

employees in the position must perform it.” Koessel v. Sublette Cty. Sheriff’s Dep’t, 717 F.3d

736, 743 (10th Cir. 2013) (quoting Hennagir, 587 F.3d at 1262). Plaintiff relies on Brown, a

recent case in this district where Judge Teeter held that the plaintiff, who had applied for a

substitute teaching position, had carried his burden on this part of his prima facie case because he

met defendant’s requirements for employment by possessing a current teaching certificate. 2019

WL 3318183, at *6. Defendant invokes Lloyd, a Seventh Circuit case, which includes as an

element of the prima facie case that the plaintiff must show “he was meeting his employer’s

legitimate business expectations.” 552 F.3d at 601 (requiring, to establish prima facie case, that

plaintiff show (1) he is disabled under the ADA, (2) he was meeting his employer’s legitimate

business expectations, (3) he sustained an adverse employment action, and (4) similarly situated

employees without a disability were treated more favorably).

       But Tenth Circuit precedent does not require an ADA plaintiff to show she was meeting

her employer’s legitimate business expectations to make her prima facie case. Smothers, 740

F.3d at 544. Instead, to carry her burden at this stage, plaintiff must show only that she “is

qualified to perform the essential functions of her job with or without accommodations.” Id.

The parties do not dispute that plaintiff was qualified objectively—i.e., she possessed a Kansas

teaching license—to perform the essential functions of her job. See Davidson v. Am. Online,

Inc., 337 F.3d 1179, 1191 (10th Cir. 2003) (reversing district court’s decision that plaintiff had



                                                 39
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 40 of 60




failed to show prima facie case of discrimination because plaintiff had shown he was qualified to

perform the fundamental duties of the job, which are determined by factors such as job

description and whether the employer requires all employees in the position to satisfy the

requirement). The court holds plaintiff has satisfied this element of her prima facie case by

presenting evidence supporting a jury finding that she was qualified to perform the essential

functions of her job. Defendant’s argument that plaintiff failed to meet its legitimate

employment expectations because of her classroom management and boundary issues is more

appropriately considered under the pretext analysis, discussed in Part III.B.3., below.

                       c. Whether defendant subjected plaintiff to adverse employment
                          action because of her disability

       This third and final element of the prima facie case requires plaintiff to adduce evidence

that defendant discriminated against her because of her disability. E.E.O.C. v. C.R. Eng., Inc.,

644 F.3d 1028, 1038 (10th Cir. 2011). To demonstrate discrimination, a plaintiff generally must

show that she has sustained “an ‘adverse employment action because of the disability.’” Id., 644

F.3d at 1038 (quoting Mathews v. Denver Post, 263 F.3d 1164, 1167 (10th Cir. 2001)); see also

Butler, 172 F.3d at 748 (the third element of the prima facie case requires plaintiff to “come forth

with evidence showing that the adverse employment decision was because of his disability”).

       The Pretrial Order references “unwarranted discipline,” “unlawful suspension,” and

“termination from her teaching position” as the basis for plaintiff’s discrimination claim. Doc.

41 at 3–4 (Pretrial Order ¶ 3(a)). Plaintiff’s papers never specify, at least not explicitly, the acts

amounting to “unwarranted discipline.” Defendant assumes that plaintiff’s ADA discrimination

claim relies on the following actions to satisfy the “adverse employment action” requirement:

(1) the “informal conference” between plaintiff and Assistant Principal Baker after a student

sustained a head injury in plaintiff’s classroom; (2) the two-day suspension on January 17-18,

                                                  40
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 41 of 60




2018, and (3) the January 23, 2018 suspension leading ultimately to defendant terminating

plaintiff’s employment. Doc. 46 at 46.

       Plaintiff’s Opposition mentions that that plaintiff “was suspended, and ultimately

terminated” (Doc. 50 at 24), but never discusses the meeting with Assistant Principal Baker

about the student’s head injury (id. at 23–25). Suspension and termination qualify as adverse

employment actions. See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998) (conduct is

adverse employment action when it “constitutes a significant change in employment status, such

as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits”). But an informal reprimand generally does

not qualify as an adverse employment action. See Medina v. Income Support Div., New Mexico,

413 F.3d 1131, 1137 (10th Cir. 2005) (holding that warning letters and reprimands will

constitute an adverse employment action only if they adversely affect the terms and conditions of

plaintiff’s employment, e.g., by affecting the likelihood of her termination, undermining her

current position, or affecting her future employment opportunities). Because plaintiff makes no

argument about the informal reprimand from Assistant Principal Baker—and no evidence

suggests it affected the “terms and conditions of her employment”—the court considers only

plaintiff’s suspensions and termination as adverse employment actions. Id. For summary

judgment purposes, the court assumes without deciding that plaintiff has carried her summary

judgment burden on this element of her prima facie case.

               2. Defendant’s Legitimate, Nondiscriminatory Reasons

       If the plaintiff establishes a prima facie case, the burden then shifts to the second stage in

the analysis. It requires the employer to “proffer a legitimate, nondiscriminatory reason for the

adverse employment action.” Den Hartog, 129 F.3d at 1085 (citing McDonnell Douglas, 411


                                                  41
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 42 of 60




U.S. at 802). “If defendant articulates a nondiscriminatory reason, the burden shifts back to

plaintiff to show a genuine issue of material fact as to whether the defendant’s reason for the

adverse employment action is pretextual.” Kilcrease v. Domenico Transp. Co., 828 F.3d 1214,

1220 (10th Cir. 2016).

       Defendant asserts it has legitimate, nondiscriminatory reasons for each of its adverse

employment actions against plaintiff. Doc. 46 at 47–50. First, defendant explains, it suspended

plaintiff on January 17 and 18, 2018, because an investigation revealed that plaintiff had failed to

discipline students for playing an inappropriate game in her classroom. And, during the same

incident, defendant asserts, plaintiff had “roasted” a student using inappropriate language in the

classroom. Doc. 46 at 48. Because this was not the first time plaintiff had used inappropriate

language in the classroom and had problems with classroom management, defendant contends

plaintiff’s conduct warranted suspension. Id.

       Second, on the day plaintiff returned from her two-day suspension, defendant asserts, she

failed to escort and supervise her students during a pep assembly. Id. Instead, she remained in

her classroom with students who were not scheduled to be in her classroom during that period.

Id. Defendant contends she then asked those students to lie to administrators about what had

occurred. Id. Soon after, defendant asserts, it learned that plaintiff had been “crossing

boundaries with her students by texting them without their parents’ knowledge and calling her

students ‘daughters’ while they referred to her as ‘mom.’” Id. For all these reasons,

Superintendent Howard decided to suspend plaintiff pending action by the Board of Education to

terminate her employment on January 23, 2018. Id.

       The court concludes defendant has carried its burden to articulate legitimate,

nondiscriminatory reasons for its adverse employment actions. See Reeves v. Sanderson



                                                42
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 43 of 60




Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (holding that defendant’s burden at this stage

“is one of production, not persuasion,” and it need only offer admissible evidence sufficient for

the trier of fact to conclude that employee was fired for legitimate, nondiscriminatory reason).

               3. Pretext

       Defendant has explained that it took adverse employment actions against plaintiff

because she (1) had failed to discipline students for playing an inappropriate game, (2) had

inappropriately “roasted” a student as part of the same incident, (3) had failed to supervise

students during the pep assembly, (4) had remained in her classroom during the assembly with

three students, (5) had asked those students to lie to administrators about what had occurred, and

(6) had crossed boundaries with students by texting them without their parents’ knowledge and

called them “daughters” while permitting them to call her “mom.” Articulating these legitimate,

nondiscriminatory reasons shifts the burden back to plaintiff to “show a genuine issue of material

fact as to whether” defendant’s articulated reason for suspending and terminating her

employment was pretextual. Kilcrease, 828 F.3d at 1220. “A plaintiff can establish pretext by

showing the defendant’s proffered non-discriminatory explanations for its actions are so

incoherent, weak, inconsistent, or contradictory that a rational factfinder could conclude they are

unworthy of belief.” Williams, 849 F.3d at 900.

       Plaintiff asserts that “substantial evidence” of pretext exists. Doc. 50 at 25. She focuses

her argument on defendant’s treatment of plaintiff compared to employees who were not

disabled. Id. at 25–27. Her argument comports with precedent. One way a plaintiff may show

pretext is with evidence she was “‘treated differently from other similarly-situated employees

who violated work rules of comparable seriousness.’” Dewitt v. Sw. Bell Telephone Co., 845

F.3d 1299, 1307 (10th Cir. 2017) (quoting Kendrick v. Penske Transp. Servs., Inc., 220 F.3d


                                                43
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 44 of 60




1220, 1230 (10th Cir. 2000)). But, “this assessment must be made by adding up the differences

and similarities in light of all the evidence of pretext to determine whether a plaintiff has created

a fact issue on the matter of pretext.” Doebele, 342 F.3d at 1137 (citation omitted). “Not every

difference in treatment, of course, will establish a discriminatory intent.” Kendrick, 220 F.3d at

1232. “Differences in treatment that are trivial or accidental or explained by a nondiscriminatory

motive will not sustain a claim of pretext.” Id. (citation omitted).

        Plaintiff asserts that, during the same time period as plaintiff’s termination, four

teachers—all lacking protected status under the ADA—were disciplined less harshly than

plaintiff for misconduct. Doc. 50 at 26. Namely, defendant suspended Mr. Booth for

inappropriately touching a student during track practice.16 Doc. 50-6 at 18 (Howard Dep.). It

suspended Ms. King for “bullying behavior.” Id.; Doc. 50-12 at 26. Superintendent Howard

considered bullying a “serious transgression” and potentially unethical behavior. Doc. 50-6 at

18. Both Mr. Westbrook and Ms. Bovos had physical altercations with students resulting in

suspension. Mr. Westbrook kicked a student in the foot and Ms. Bovos slapped a student in the

face.17 Doc. 50-7 at 14–15 (Miller Dep.).

        Plaintiff asserts that, for these four teachers, defendant imposed “far less stringent

punishment for behaviors which plainly exceeded” the seriousness of plaintiff’s conduct. Doc.

50 at 27. Plaintiff asserts that she never bullied or physically assaulted her students. Id. Instead,



16
       Superintendent Howard recalled that Mr. Booth had been teaching hurdling techniques to a
female middle school student during track practice, and she later reported to her parents that she felt
uncomfortable with where he had placed his hand on her leg. Doc. 50-6 at 18 (Howard Dep. 58:19–59:2).
17
         Plaintiff emphasizes that defendant never considered these four teachers for termination. Plaintiff
is correct that defendant suspended these four teachers and did not terminate their employment. But no
evidence in the summary judgment record shows whether defendant considered terminating their
employment. The court thus rejects plaintiff’s conclusion that defendant did not consider termination in
those situations simply because it decided to suspend them.


                                                    44
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 45 of 60




“the final act” for which defendant discharged plaintiff was “missing a pep assembly in order to

confer with several students of hers who sought her out for discussion purposes.” Id. Defendant

responds that for three teachers—Mr. Booth, Mr. Westbrook, and Ms. Bovos—the misconduct

resulting in suspensions were one-time incidents.18 Doc. 53 at 31. Plaintiff, according to

defendant, “had numerous and pervasive issues.” Id. Defendant asserts that before her

termination, plaintiff recently had returned from a suspension when she “immediately engaged in

behavior that again called into question her judgment and her ability to supervise and maintain

appropriate boundaries with students.” Doc. 53 at 31. Defendant asserts it terminated plaintiff’s

employment because she “failed to perform her duties as a teacher.” Id.

       Plaintiff contends that additional evidence of pretext arises from events occurring shortly

before plaintiff’s termination. Principal Garver, she asserts, learned of plaintiff’s PTSD on

November 16, 2017, when she accompanied plaintiff to an urgent care provider. She then

“directed plaintiff to take a mental-health based absence the following day as a reasonable

accommodation.” Doc. 50 at 27. Then, plaintiff contends, Principal Garver “claims she

assumed plaintiff . . . was speaking about herself when she sought information for suicide

resources” and then “unilaterally decided to contact” the suicide hotline. Id. at 27–28. Principal

Garver then asked her how her psychiatrist appointment had gone on November 30, 2017.

Plaintiff asserts that Principal Garver’s actions “are wholly inconsistent with a non-biased

approach to management, and as such substantiate a finding of pretext.” Doc. 50 at 28.

Defendant responds that plaintiff has failed to cite the record to support her factual allegations,

and that she has misrepresented the uncontroverted facts. Doc. 53 at 31.



18
        Superintendent Howard didn’t remember Ms. King’s suspension for “bullying behavior” in
January 2017. The summary judgment record contains no other evidence about her suspension. Doc. 50-
12 at 26; Doc. 50-6 at 18 (Howard Dep. 57:23–25, 58:1–2).

                                                 45
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 46 of 60




        The court agrees with defendant. Plaintiff has not shouldered her burden to show a

triable issue whether defendant’s reasons for its adverse employment actions were pretextual. At

the outset, plaintiff’s pretext argument never addresses her initial suspension, for two days, on

January 17 and 18, 2018. This suspension resulted from Principal Garver and Assistant Principal

Baker’s investigation concluding that students had played an inappropriate game in plaintiff’s

class—and plaintiff had failed to discipline them when she learned about the game—and that she

had “roasted” a student. To the extent plaintiff contends this suspension constitutes evidence of

pretext, the court is unpersuaded. Plaintiff’s argument relies on defendant’s decision to suspend

four other district teachers for misconduct. But this discipline is the same discipline defendant

imposed on plaintiff. In other words, plaintiff has presented no evidence suggesting she was

“treated differently from other similarly-situated employees who violated work rules of

comparable seriousness.” Kendrick, 220 F.3d at 1230. Plaintiff has thus failed to show a triable

issue whether the articulated reasons for her suspension on January 17 and 18, 2018 were

pretextual.19

        The remainder of plaintiff’s argument focuses on defendant’s decision to terminate her

employment. Doc. 50 at 25–28. She asserts, in essence, that missing a pep assembly because

she was conferring with two middle school students who sought her advice is less serious than

inappropriately touching, kicking, slapping, or bullying a student. Doc. 50 at 27. And defendant




19
         The court need not decide whether the investigation accurately concluded that plaintiff had failed
to discipline students for inappropriate behavior and had “roasted” a student. The court’s inquiry turns on
whether Principal Garver and Assistant Principal Baker “honestly believed” their stated reasons for
suspending plaintiff “and acted in good faith on that belief.” Dewitt, 845 F.3d at 1310. Plaintiff hasn’t
directed the court to evidence suggesting the two administrators didn’t “honestly believe[ ]” she had
engaged in misconduct. See Kendrick, 220 F.3d at 1231 (concluding no evidence of pretext existed where
employee presented no evidence that employer’s investigation into misconduct was a sham).


                                                    46
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 47 of 60




merely suspended the teachers who committed those instances of misconduct. Id. In contrast,

defendant terminated her employment.

       The court is unpersuaded that this evidence establishes a triable issue of pretext.

Plaintiff’s argument ignores the broader context of her termination. In 2015, Principal Garver

had issued plaintiff a disciplinary reprimand when she told her students “this is why I hate this

class.” Doc. 46-5 at 41. Principal Garver then issued plaintiff a written reprimand in April 2016

after she used the word “shit” in front of her students. Doc. 46-5 at 43 (Plaintiff Dep.). And,

although it doesn’t appear Principal Garver imposed formal discipline for this conduct, she also

addressed another incident in November 2017 where plaintiff had explained the meaning of the

word “gangbanging” to her students. Doc. 46-8 at 3. In January 2018, an investigation

concluded that plaintiff, in December 2017, had failed to discipline students for playing a game

in her classroom involving the word “penis,” and that she had inappropriately “roasted” a student

by making a comment about the size of the student’s penis or suggesting he was playing with his

penis. Doc. 46-8 at 12 (Garver Dep.). This incident resulted in a two-day suspension.

       Then, the day plaintiff returned from that suspension, she failed to supervise her students

at a mandatory school pep assembly. Instead, she remained in her classroom with three students.

During the discussion plaintiff conducted with the students while she was supposed to attend the

pep assembly, she permitted them to read the letter of reprimand about her suspension and told

them about her discipline. The following Monday, a parent of one of the students who had

remained in plaintiff’s class room during the pep assembly came to the school and met with

Principal Garver. The parent reported that plaintiff, while in her classroom during the assembly,

had shared with her daughter (L.A.) that she had been raped and was attending counseling. The

parent reported that plaintiff had instructed her daughter not to divulge this information to



                                                 47
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 48 of 60




Principal Garver. Instead, the parent reported, plaintiff directed the student to tell Principal

Garver they were discussing teen problems and friend issues. The parent also reported that in

earlier conversations with her daughter, plaintiff had shared that Principal Garver had called the

suicide hotline to conduct a welfare check on plaintiff, and that plaintiff had tried drugs. L.A.’s

mother also reported that she had seen text messages on L.A.’s phone where plaintiff and L.A.

referred to each other as “mom” and “daughter,” and plaintiff told L.A. she loved her. She

believed it was inappropriate for plaintiff to talk to her daughter about rape, suicide, and drugs.

And, she believed, it was inappropriate for a teacher and student to call each other “mom” and

“daughter.”

       The next day, January 23, 2017, Principal Garver informed Superintendent Howard that

she no longer wanted plaintiff teaching in her building. Doc. 46-8 at 22 (Garver Dep.).

Superintendent Howard suspended plaintiff indefinitely, pending the next Board of Education

meeting. He planned to recommend that the Board terminate plaintiff’s employment because, he

concluded, she had violated Board Policy GAF. This policy provides that “staff members shall

maintain professional relationships with students which are conducive to an effective educational

environment.” Doc. 46-12 at 13 (Howard Dep.). Principal Garver also provided plaintiff a

document outlining her “neglect of her teaching responsibilities.” Doc. 46-8 at 18. The principal

cited plaintiff for “carrying on conversations with middle school students about [her] personal

life” as a reason plaintiff had failed to fulfill her duties. Id. at 19. Principal Garver believed

plaintiff had “exceeded the boundaries of a teacher/student relationship” and had failed to fulfill

the duties outlined in her teaching contract. Id. at 21.

       No reasonable trier of fact plausibly could find that defendant’s reasons for terminating

plaintiff were pretextual, based solely on the fact that other employees had been suspended—not



                                                  48
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 49 of 60




terminated—for past misconduct. When deciding whether plaintiff’s claim survives summary

judgment, “the court must determine whether ‘plaintiff had adduced enough evidence to support

a finding that the [other employee] and plaintiff were sufficiently similarly situated to support an

inference of discrimination.’” Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1117 (10th Cir.

2007) (quoting Mandell v. Cty. of Suffolk, 316 F.3d 368, 380 (2d Cir. 2002)). “Individuals are

considered similarly-situated when they (1) have dealt with the same supervisor; (2) were

subjected to the same work standards; and (3) had engaged in the same conduct without such

differentiating or mitigating circumstances that would distinguish their conduct of the

employer’s treatment of them for it.” Mackenzie, 414 F.3d at 1277 (internal quotation marks and

citation omitted); see also Kendrick, 220 F.3d at 1232 (“An employee is similarly situated to the

plaintiff if the employee deals with the same supervisor and is subject to the same standards

governing performance evaluation and discipline.” (citation and internal quotation marks

omitted)). “A court should also compare the relevant employment circumstances, such as work

history and company policies, applicable to the plaintiff and the intended comparable employees

in determining whether they are similarly situated.” Aramburu v. Boeing Co., 112 F.3d 1398,

1404 (10th Cir. 1997) (citation omitted).

        Applying these standards to the summary judgment facts, the court concludes that

plaintiff hasn’t carried her burden to demonstrate a triable issue of pretext. Plaintiff has adduced

no evidence about the details of Ms. King’s “bullying behavior” producing her suspension, so the

court cannot conclude she was similarly situated to plaintiff. See Riggs, 497 F.3d at 1121

(holding that plaintiff had failed to show that employee was similarly situated because “the

record [did] not disclose any details” about the other employee’s behavior or the discipline she

received). In the other three episodes of teacher misconduct—kicking a student’s foot, slapping



                                                 49
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 50 of 60




a student’s face, and inappropriately touching a student—the disciplined teachers had one-time

misconduct issues. In contrast, Principal Garver had formally disciplined plaintiff twice—once

for telling student she hated the class and once for using inappropriate language—before

suspending her for the first time for failing to discipline students and inappropriately “roasting” a

student about his penis in front of the class. The same day plaintiff returned from this

suspension, she failed to supervise her students at a pep assembly. Instead of attending an all-

school assembly as directed, she stayed behind in her classroom and shared her letter of

reprimand with three students. And—a parent reported a few days later—plaintiff discussed her

own personal issues such as her rape and counseling. The court holds that the three teachers

relied on in plaintiff’s pretext argument—who each had one-time incidents of inappropriate

physical contact with a student—were not similarly situated to plaintiff. See Riggs, 497 F.3d at

1120–22 (affirming district court’s decision granting summary judgment because employees

were not similarly situated where “they had not violated workplace rules of comparable

seriousness,” and no evidence suggested that the employer considered misconduct of other

employees to be “as egregious” as plaintiff’s misconduct); see also Salguero v. City of Clovis,

366 F.3d 1168, 1177 (10th Cir. 2004) (affirming district court’s decision granting summary

judgment and holding that allegations of disparate discipline were insufficient to show pretext

because courts “afford substantial latitude to employers in making discipline related decisions,”

and there were “significant differences in conduct” among employees); Armesto v. Federal Exp.

Corp., 36 F.3d 1105 (Table), 1994 WL 470184, at *2 (10th Cir. Aug. 31, 1994) (affirming

district court’s decision granting summary judgment because plaintiff’s proposed comparable

employees were not similarly situated where plaintiff had more significant history of work

performance deficiencies).



                                                 50
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 51 of 60




       Plaintiff has failed to adduce evidence of pretext sufficient to support a triable issue

whether defendant’s reasons for terminating plaintiff were pretextual. No reasonable trier of fact

could conclude that defendant’s suspension of other teachers for isolated incidents undermines

its reasons for terminating plaintiff’s employment for multiple disciplinary violations identified

above. See Kendrick, 220 F.3d at 1233–34 (affirming district court’s decision granting summary

judgment against discrimination claim, reasoning, in part, that incidents of misconduct were

“factually distinguishable” where one employee had physical contact with person he was

threatening and the other didn’t, because court was “reluctant to require [defendant] to view [the

employees’] actions as “equally unacceptable” and explaining that “[a] company must be

allowed to exercise its judgment in determining how severely it will discipline an employee for

different types of conduct.”).

       Plaintiff’s argument that Principal Garver’s actions—i.e., directing plaintiff to take a day

off work for her mental health, assuming plaintiff was talking about herself when she sought

information for suicide resources, calling the suicide hotline, and inquiring how plaintiff’s

psychiatrist appointment had gone—are evidence of pretext also fails to support a triable issue

whether defendant’s reasons for terminating her employment were pretextual. For the same

reasons discussed above, the uncontroverted facts establish that Principal Garver’s actions in

response to plaintiff’s panic attack at work and text message referencing suicide and

depression—to the extent construed as a disability-related inquiry—were job-related and

consistent with business necessity. See Part II.A.2, supra. And, plaintiff presents no summary

judgment evidence from which a rational factfinder could infer that Principal Garver’s actions

were pretext for discrimination.




                                                 51
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 52 of 60




       In sum, defendant’s articulated reasons for terminating plaintiff’s employment are not “so

incoherent, weak, inconsistent, or contradictory that a rationale factfinder could conclude they

are unworthy of belief.” Williams, 849 F.3d at 900. Plaintiff has failed to carry her summary

judgment burden and the court thus grants summary judgment against plaintiff’s ADA

discrimination claim under § 12112(a).

       C. Retaliation

       Finally, plaintiff claims defendant unlawfully retaliated against her because of her

disability, violating the ADA. Doc. 41 at 5 (Pretrial Order ¶ 4(a)(ii)); 42 U.S.C. § 12203(a).

Defendant asserts it is entitled to summary judgment against this claim. Doc. 46 at 51.

       To establish a prima facie case of retaliation under the ADA, plaintiff must show: “(1)

protected employee action; (2) adverse action by an employer either after or contemporaneous

with the employee’s protected action; and (3) a causal connection between the employee’s action

and the employer’s adverse action.” Morgan, 108 F.3d at 1324. “After establishment of a prima

facie case, the burden shifts to the employer to demonstrate a legitimate nondiscriminatory

reason for its employment decision.” Id. at 1323 (citation omitted). “If the employer comes

forward with a nondiscriminatory reason for its actions, the burden then reverts to the plaintiff to

show that ‘there is a genuine dispute of material fact as to whether the employer’s proffered

reason for the challenged action is pretextual—i.e., unworthy of belief.’” Id. (quoting Randle v.

City of Aurora, 69 F.3d 441, 451 (10th Cir. 1995)).

               1. Prima Facie Case

                       a. Protected Employee Action

       The first element of the prima facie case requires plaintiff to have engaged in “protected

employee action.” Id. The parties dispute when plaintiff first engaged in ADA-protected


                                                 52
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 53 of 60




activity. According to defendant, plaintiff first engaged in protected activity when she filed her

EEOC Charge around February 1, 2018. Doc. 46 at 52. Defendant asserts that this action cannot

support a retaliation claim because the final adverse action plaintiff identifies occurred one week

before—on January 23, 2018—when Superintendent Howard suspended plaintiff pending

termination of her employment by the Board of Education at its next meeting. Id.

        Plaintiff responds that defendant is mistaken about which actions qualify as protected

activity and when plaintiff first engaged in protected activity. Doc. 50 at 28. According to

plaintiff, she had engaged in protected activity under the ADA by November 30, 2017. Id. at 29.

Plaintiff asserts that, on or before this date, she had disclosed her PTSD to defendant. Principal

Garver then “specified that [plaintiff] should take a medical day off work in November 2017

following her physician appointment” as a reasonable accommodation, and Principal Garver had

questioned her about her appointment with a psychiatrist. Id. at 28–29. Plaintiff asserts that

“these factual matters triggered plaintiff[’s] [ ] right to be free from ADA-based retaliation . . . .”

Id. at 29.

        In support, plaintiff cites 42 U.S.C. § 12203(b). This provision from the ADA provides:

        It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual
        in the exercise or enjoyment of, or on account of his or her having exercised or
        enjoyed, or on account of his or her having aided or encouraged any other individual
        in the exercise or enjoyment of, any right granted or protected by this chapter.

42 U.S.C. § 12203(b). Plaintiff asserts that this subsection “forbids the type of mistreatment

plaintiff sustained” from Principal Garver in November 2017, and “operates to make unlawful

any form of mistreatment by an employer which arises out of an employee’s own assertion of

rights to recognition of her condition, reasonable accommodations, and the like.” Doc. 50 at 29.

        Plaintiff’s argument appears to rely on her purported disclosure of her PTSD condition,

followed by Principal Garver’s directive that plaintiff to take a day off work and a later question

                                                  53
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 54 of 60




about her psychiatrist appointment, as evidence of “a type of mistreatment” arising from

plaintiff’s protected activity. Id. at 28–29. Plaintiff’s argument has some flaws.

       First, the summary judgment record refutes plaintiff’s claims that she revealed a PTSD

diagnosis to defendant. Indeed, she testified by affidavit that she “declined on one or more

occasions to answer any inquiries about medical and/or mental health treatment, examinations

and/or [her] medical or mental health history.” Doc. 50-1 at 2 (Plaintiff Decl. ¶ 4). The closest

she came to disclosing a disability was when a nurse practitioner informed plaintiff—with

Principal Garver present in the examination room—that her symptoms “sounded like symptoms

of PTSD.” Doc. 46-5 at 13 (Fisher Dep.). Even assuming that Principal Garver knew plaintiff

had PTSD because of the nurse’s comment about plaintiff’s symptoms, plaintiff hasn’t adduced

any evidence that she had engaged in “protected activity” at this point. See Winston v. Ross, 725

F. App’x 659, 665 (10th Cir. 2018) (affirming district court’s decision granting summary

judgment against plaintiff’s ADA retaliation claim where employee had disclosed her medical

condition to her employer, but hadn’t “made a specific request for any accommodation,” i.e.,

engaged in protected activity, before adverse employment action).

       Second, plaintiff asserts that once Principal Garver learned of her disability, she

“specified that [plaintiff] should take a medical leave day off work.” Doc. 50 at 29. Plaintiff

contends this directive “represented an accommodation for [her] recognized PTSD condition.”

Id. Even assuming plaintiff is correct that this suggestion or directive “represented an

accommodation” for plaintiff’s disability, plaintiff, at this point, still had not engaged in

protected activity under the ADA. “An employee’s request that his employer provide him an

accommodation for a disability constitutes a protected activity for purposes of advancing an

ADA retaliation claim.” Lincoln, 900 F.3d at 1209; see also Selenke v. Med. Imaging of Colo.,



                                                  54
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 55 of 60




248 F.3d 1249, 1265 (10th Cir. 2001) (holding that plaintiff’s request for improvements to

employer’s ventilation system qualifies as protected activity); Butler, 172 F.3d at 749

(considering employee’s request for accommodation to work as schedule protected activity).

The request for an accommodation must be “‘sufficiently direct and specific, giving notice that

[the employee] needs a special accommodation.’” Foster v. Mountain Coal Co., LLC, 830 F.3d

1178, 1188 (10th Cir. 2016) (quoting Calero-Cerezo v. U.S. Dep’t of Justice, 355 F.3d 6, 23 (1st

Cir. 2004)). The employee herself doesn’t have to make the request or invoke the “magic words

‘reasonable accommodation.’” Id. (quoting C.R. Eng., 644 F.3d at 1049). But the request “must

make clear that the employee wants assistance for his or her disability.” Id. “And an inadequate

request for accommodation—one that does not trigger an employer’s duty to provide a

reasonable accommodation or participate in the ‘interactive process’ of finding an appropriate

accommodation—can never constitute protected activity.” Id. (quoting Smith v. Midland Brake,

Inc., 180 F.3d 1154, 1171 (10th Cir. 1999)).

        Here, plaintiff never asked defendant to provide an accommodation for her disability.

She didn’t ask Principal Garver for a day off from work or any other kind of accommodation.

Nothing in the summary judgment record suggest she requested assistance with a disability.

Principal Garver’s suggestion—or directive—that plaintiff take a day off work for her mental

health is not a “direct and specific” request from plaintiff giving notice that she needs an

accommodation for a disability. Foster, 830 F.3d at 1188. If an employee’s “inadequate request

for an accommodation . . . can never constitute protected activity,” it stands to reason that an

employee who makes no request at all can’t have engaged in protected activity. Id. The court

concludes that plaintiff didn’t engage in protected activity under the ADA until she filed her




                                                 55
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 56 of 60




EEOC Charge on or around February 2, 2018. Id. at 1187 (holding that filing an EEOC

complaint is an “indisputably protected activit[y]” under the ADA).

                       b. Adverse action by employer after or contemporaneous with the
                          employee’s protected action

       The second element of the prima facie case requires plaintiff to show “adverse action by

[her] employer either after or contemporaneous with [her] protected action.” Morgan, 108 F.3d

at 1324. Plaintiff returned from her first suspension—resulting from Principal Garver’s

conclusion that plaintiff inappropriately had “roasted” a student before the school’s winter

break—on Friday, January 19, 2018. That same afternoon, she permitted three students to

remain in her classroom with her while her class attended the pep assembly, unsupervised by

their teacher. On January 23, 2018, Superintendent Howard suspended plaintiff indefinitely.

Around February 2, 2018, plaintiff filed her EEOC Charge. The parties engaged in mediation on

March 1, 2018, but failed to reach an agreement. On March 12, 2018, the Board of Education

passed a “Resolution of Intent to Terminate” plaintiff’s teaching contract. See Doc. 46-18 at 2.

During its next meeting, on April 9, 2018, the Board formally terminated plaintiff’s employment.

Doc. 46-5 at 58. In sum, the first adverse action after plaintiff engaged in activity protected by

the ADA was the Board’s Resolution terminating plaintiff’s employment. The Board passed this

resolution on March 12, 2018—some 40 days after plaintiff first had engaged in protected

activity by filing her EEOC Charge.

       Defendant asserts that this timeline cannot satisfy the second element of plaintiff’s prima

facie case. It contends that Superintendent Howard already had decided to recommend

termination to the Board of Education when he suspended plaintiff indefinitely. So, defendant

asserts, it simply was completing the termination process it already had initiated before plaintiff

filed her charge with the EEOC. Doc. 46 at 53. Indeed, Principal Garver and Superintendent

                                                 56
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 57 of 60




Howard both testified that they agreed that Superintendent Howard should recommend

termination of employment to the Board of Education on January 23, a week before plaintiff

filed her EEOC Charge. Doc. 46-13 at 5 (Howard Dep.); Doc. 46-8 at 22 (Garver Dep.).

Plaintiff responds that defendant never advised plaintiff of her impending termination until

March 2018, after the parties’ EEOC mediation failed to produce an agreement. Doc. 50 at 30.

According to defendant, however, it simply “delayed taking public action solely as an attempt to

see if a settlement could be reached before taking the final steps to formally terminate

[plaintiff’s] teaching contract.” Doc. 53 at 32.

       Trying to support its argument, defendant directs the court to Morgan, 108 F.3d at 1324.

There, the employee had a pattern of frequent, unscheduled absences from work. Id. at 1322.

Her employer warned her that further absences exceeding her allotted sick leave could result in

termination. Id. The employee then filed a charge of disability discrimination with the EEOC.

Id. When the employee’s unscheduled absences continued, defendant issued several more

warnings about her attendance before ultimately terminating her employment. Id. The Tenth

Circuit concluded that the warnings, and ultimately the job termination, all occurring after

plaintiff’s EEOC Charge failed to support an inference of pretext because they “simply

completed the disciplinary process already set in motion.” Id. at 1324.

       Defendant’s reliance on Morgan in this part of the analysis is misplaced. The Tenth

Circuit applied Morgan’s reasoning when it evaluated the pretext question—not when it decided

whether the employee had made a prima facie case of retaliation. Id. Given the timeline and the

facts presented by the summary judgment facts here, plaintiff has satisfied the second element of

her prima facie case. See Anderson v. Coors Brewing Co., 181 F.3d 1171, 1178 (10th Cir. 1999)




                                                   57
        Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 58 of 60




(concluding that termination of plaintiff’s employment after she filed EEOC complaint satisfied

second element of prima facie case).

                        c. Causal connection between protected activity and adverse
                           employment action

         The final element of the prima facie retaliation case requires plaintiff to show “a casual

connection between the employee’s action and the employer’s adverse action.” Morgan, 108

F.3d at 1324. Defendant asserts that no evidence can support plaintiff’s allegation that plaintiff’s

EEOC Charge influenced defendant’s decision to terminate plaintiff’s employment. Doc. 46 at

53. Plaintiff contends that the proximity of her filing an EEOC Charge to her termination—

coupled with Principal Garver’s actions toward plaintiff in November 2017—is sufficient to

establish causation.20 Doc. 50 at 30. Defendant asserts that temporal proximity alone is

insufficient to establish causation. Doc. 46 at 53.

        “A retaliatory motive may be inferred when an adverse action closely follows protected

activity.” Anderson, 181 F.3d at 1179 (citing Chavez v. City or Arvada, 88 F.3d 861, 866 (10th

Cir. 1996)). The closer the date of an employee’s termination to her protected activity, “the

more likely it will support a showing of causation.” Id. The Tenth Circuit has held that a one

and one-half month period—about the same interval here between plaintiff filing her EEOC

Charge and her job termination—“may, by itself, establish causation.” Id. (citing Ramirez v.


20
         Plaintiff’s Opposition asserts that Principal Garver “victimized” her on multiple occasions in
November 2017. It’s not clear which events plaintiff relies on as support for this accusation, but she
appears to rely on (1) Principal Garver asking plaintiff how her psychologist appointment went on
November 30, and (2) Principal Garver’s statement to plaintiff that when her personal life interfered with
her job, they needed to talk about it. Doc. 50 at 30. Defendant takes issue with plaintiff’s
characterization of Principal Garver’s actions. Doc. 53 at 32. It casts Principal Garver’s actions during
November 2017—i.e., driving plaintiff to the urgent care for medical treatment and calling for a welfare
check when she received a cryptic text about suicide and depression—as caring actions intended to ensure
plaintiff’s safety. Id. But the court need not resolve this dispute because, based on the timing of
plaintiff’s filing her EEOC Charge and her termination, the court finds that plaintiff has mustered a prima
facie case for her retaliation claim.

                                                    58
         Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 59 of 60




Okla. Dep’t of Mental Health, 41 F.3d 584, 596 (10th Cir. 1994), overruled on other grounds by

Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1194–97 (10th Cir. 1998)). Because of the

timing between plaintiff’s protected activity of filing her EEOC complaint and her termination,

the court concludes plaintiff has satisfied this element of her prima facie case.

                 2. Legitimate, Nondiscriminatory Reason and Pretext

         Defendant asserts that the same legitimate, non-discriminatory reasons it articulated in

response to plaintiff’s discrimination claim apply to plaintiff’s retaliation claim. Doc. 46 at 54.

Likewise, to support her retaliation claim, plaintiff incorporates by reference the pretext

argument she made to support her discrimination claim. Doc. 50 at 31. In other words, she

makes no new independent argument supporting her retaliation claim. The pretext argument

supporting her discrimination claim asserted that defendant had disciplined four similarly

situated employees less harshly than plaintiff for similar misconduct. See Doc. 50 at 25–28.

But, as the court explained in its analysis of the discrimination claim, this argument failed to

identify a triable pretext issue because the other disciplined employees were not similarly

situated. See Part III.B.3, supra. For the same reasons, this evidence is insufficient to support a

triable issue whether defendant retaliated against plaintiff for filing an EEOC Charge.21


21
        Alternatively, defendant asserts it is entitled to summary judgment because it exercised
reasonable care to prevent discrimination and retaliation, and plaintiff failed to avail herself of
defendant’s internal procedures for discrimination and retaliation complaints. Doc. 46 at 54. In support,
defendant cites Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998) and Faragher v. City of Boca
Raton, 524 U.S. 775 (1998). Those two cases—decided on the same day—hold:

     An employer is subject to vicarious liability to a victimized employee for an actionable hostile
     environment created by a supervisor with immediate (or successively higher) authority over
     the employee. When no tangible employment action is taken, a defending employer may raise
     an affirmative defense to liability or damages . . . . The defense comprises two necessary
     elements: (a) that the employer exercised reasonable care to prevent and correct promptly any
     sexually harassing behavior, and (b) that the plaintiff employee unreasonably failed to take
     advantage of any preventive or corrective opportunities provided by the employer or to avoid
     harm otherwise.


                                                     59
          Case 2:18-cv-02664-DDC Document 55 Filed 05/18/20 Page 60 of 60




    IV.      Conclusion

          Plaintiff has failed to adduce evidence sufficient to support a triable issue on her ADA

discrimination and retaliation claims. First, she has failed to show that defendant made a

disability-related inquiry of her that was not job-related or not consistent with business necessity.

Second, plaintiff has failed to adduce sufficient evidence of pretext to support a triable issue on

her discrimination or retaliation claims. The court thus grants defendant’s Motion for Summary

Judgment (Doc. 45).

          IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s Motion for

Summary Judgment (Doc. 45) is granted.

          IT IS SO ORDERED.

          Dated this 18th day of May, 2020, at Kansas City, Kansas.

                                                        s/ Daniel D. Crabtree
                                                        Daniel D. Crabtree
                                                        United States District Judge




Ellerth, 524 U.S. at 765; Faragher, 524 U.S. at 807. Defendant explains that it has adopted procedures
for employees to complain about discriminatory or retaliatory behavior, and contends that plaintiff could
have presented to the Board of Education reasons why it shouldn’t terminate her employment. Doc. 46 at
54–55. But it’s not evident that this framework applies to plaintiff’s claims, and defendant cites no ADA
discrimination or retaliation cases supporting its argument that it does. And because the court grants
summary judgment under the McDonnell Douglas framework, the court need not decide the merits of this
argument.

                                                   60
